 

 

 

 

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

 

dated as of February 23, 2018

 

among

 

FALCONSTOR SOFTWARE, INC.

as Borrower,

 

THE OTHER LOAN PARTIES,

as Guarantors,

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

 

and

 

HCP-FVA, LLC,
as Administrative Agent

 

 

 







 



SECTION 1 DEFINITIONS 2 1.1 Definitions 2 1.2 Other Interpretive Provisions 17
SECTION 2 TERM LOAN COMMITMENTS OF THE LENDERS 18 2.1 Term Loan Commitments 18
2.2 Incremental Loans 19 SECTION 3 EVIDENCING OF TERM LOANS 20 3.1 Term Notes 20
3.2 Recordkeeping 20 3.3 Allocation of Purchase Price 20 SECTION 4 INTEREST 21
4.1 Interest Rates 21 4.2 Interest Payment Dates 21 4.3 Computation of Interest
21 SECTION 5 FEES 21 5.1 Prepayment Fee 21 SECTION 6 PREPAYMENTS; REPAYMENT 21
6.1 Prepayments 21   6.1.1 Voluntary Prepayments 21   6.1.2 Mandatory
Prepayments 22 6.2 Manner of Prepayments 23 6.3 Repayment 23 SECTION 7 MAKING
AND PRORATION OF PAYMENTS; SETOFF; TAXES 23 7.1 Making of Payments 23 7.2
Application of Certain Payments 23 7.3 Due Date Extension 23 7.4 Setoff 23 7.5
Proration of Payments 23 7.6 Taxes 24 SECTION 8 INCREASED COSTS. 26 8.1
Increased Costs 26 8.2 Mitigation of Circumstances 26 8.3 Conclusiveness of
Statements; Survival of Provisions 27 SECTION 9 REPRESENTATIONS AND WARRANTIES
27 9.1 Organization 27 9.2 Authorization; No Conflict 27

 







 

9.3 Validity and Binding Nature 28 9.4 SEC Documents 28 9.5 No Material Adverse
Change 28 9.6 Litigation and Liabilities 28 9.7 Ownership of Properties; Liens
29 9.8 Equity Ownership; Subsidiaries 29 9.9 Pension Plans 29 9.10 Investment
Company Act 30 9.11 Compliance with Laws 30 9.12 Regulation U 30 9.13 Taxes 30
9.14 Solvency, etc 31 9.15 Environmental Matters 31 9.16 Insurance 32 9.17 Real
Property 32 9.18 Information  32 9.19 Intellectual Property 33 9.20 Location of
Bank Accounts 33 9.21 Labor Matters 33 9.22 Anti-Terrorism Laws 33 9.23 No
Default 34 9.24 Hedging Agreements 34 9.25 OFAC 34 9.26 Patriot Act 34 9.27
Customers and Suppliers 34 9.28 Significant Contracts 35 9.29 Warrants 35 9.30
No General Solicitation; Certain Fees. 35 9.31 Private Placement. 36 9.32
Application of Takeover Protections. 36 9.33 Security Interests 36 SECTION 10
AFFIRMATIVE COVENANTS 37 10.1 Reports, Certificates and Other Information 37  
10.1.1 Annual Report 37   10.1.2 Interim Reports 37   10.1.3 Compliance
Certificates 38   10.1.4 Reports to the SEC and to Shareholders 38   10.1.5
Notice of Default, Litigation and ERISA Matters 38   10.1.6 Management Reports
39   10.1.7 Projections; Annual Financial Plan 39   10.1.9 Updated Schedule 40  
10.1.10 Additional Reports 40   10.1.11 Other Information 40 10.2 Books, Records
and Inspections 40

 







 

10.3 Maintenance of Property; Insurance 41 10.4 Compliance with Laws; Payment of
Taxes and Liabilities 42 10.5 Maintenance of Existence, etc 42 10.6 Use of
Proceeds 42 10.7 Employee Benefit Plans 43 10.8 Environmental Matters 43 10.9
Further Assurances 44 10.10 Accounts 44 10.11 Post-Closing Covenants 44 10.12
Stockholder Approval 45 10.13 Financing 45 SECTION 11 NEGATIVE COVENANTS 45 11.1
Debt 46 11.2 Liens 46 11.3 Operating Leases 47 11.4 Restricted Payments 47 11.5
Mergers, Consolidations, Sales 47 11.6 Modification of Organizational Documents
47 11.7 Transactions with Affiliates 47 11.8 Unconditional Purchase Obligations
48 11.9 Inconsistent Agreements 48 11.10 Business Activities; Issuance of Equity
48 11.11 Investments 48 11.12 Change in Structure; 49 11.13 Financial Covenants
49   11.13.1 Weekly Budget Variance 49   11.13.2 Minimum  Cash 49 11.14
Cancellation of Debt 49 11.15 Transfer to Foreign Subsidiaries 49 11.16
Compliance with Laws 49 11.17 Maintenance and Hosted Service Agreements 49
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC. 50 12.1 Conditions
Precedent to the Closing Date 50   12.1.1 Agreement, Term Notes and other Loan
Documents 50   12.1.2 Authorization Documents 50   12.1.3 Consents, etc 50  
12.1.4 Letter of Direction 50   12.1.5 [Reserved] 51   12.1.6 Perfection
Certificate 51   12.1.7 [Reserved] 51   12.1.8 Control Agreements 51   12.1.9
Opinions of Counsel 51   12.1.10 Insurance 51

 







 

  12.1.11 Payment of Fees 51   12.1.12 Solvency Certificate 51   12.1.13
Approvals 51   12.1.14 Search Results; Lien Terminations 51   12.1.15 Filings,
Registrations and Recordings 51   12.1.16 Closing Certificate, Consents and
Permits 52   12.1.17 Weekly Budget 52   12.1.18 No Material Adverse Change 52  
12.1.19 Investment Documents 52   12.1.20 Source Code Escrow 52   12.1.21
PATRIOT ACT 52   12.1.22 Other 52 12.2 Conditions Precedent to each Loan 52
SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT 53 13.1 Events of Default 53  
13.1.1 Non-Payment of the Term Loans, etc 53   13.1.2 Non-Payment of Other Debt
53   13.1.3 Other Material Obligations 53   13.1.4 Bankruptcy, Insolvency, etc
53   13.1.5 Non-Compliance with Loan Documents 54   13.1.6 Representations;
Warranties 54   13.1.7 Pension Plans 54   13.1.8 Judgments 54   13.1.9
Invalidity of Loan Documents, etc 54   13.1.10 Public Company Failure 55  
13.1.11 Material Adverse Effect 55   13.1.12 Cessation of Business 55   13.1.13
Collateral 55   13.1.14 Change of Control 55 13.2 Effect of Event of Default 55
13.3 Credit Bidding 55 SECTION 14 THE AGENT 56 14.1 Appointment and
Authorization 56 14.2 Delegation of Duties 56 14.3 Exculpation of Administrative
Agent 57 14.4 Reliance by Administrative Agent 57 14.5 Notice of Default 57 14.6
Credit Decision 58 14.7 Indemnification 58 14.8 Administrative Agent in
Individual Capacity 59 14.9 Successor Administrative Agent 59 14.10 Collateral
Matters 59 14.11 Restriction on Actions by Lenders 60

 







 

        14.12 Administrative Agent May File Proofs of Claim 60 14.13 Other
Agents; Arrangers and Managers 61 SECTION 15 GENERAL 61 15.1 Waiver; Amendments
61 15.2 Confirmations 62 15.3 Notices 62 15.4 Computations 63 15.5 Costs,
Expenses and Taxes 63 15.6 Assignments; Participations 64 15.6.1     Assignments
64 15.6.2     Participations 65 15.7 Register 65 15.8 GOVERNING LAW 65 15.9
Confidentiality; Non-Public Information 66 15.10 Severability 67 15.11 Nature of
Remedies 67 15.12 Entire Agreement 68 15.13 Counterparts 68 15.14 Successors and
Assigns 68 15.15 Captions 68 15.16 Customer Identification – USA Patriot Act
Notice 68 15.17 INDEMNIFICATION BY LOAN PARTIES 68 15.18 Nonliability of Lenders
69 15.19 FORUM SELECTION AND CONSENT TO JURISDICTION 70 15.20 WAIVER OF JURY
TRIAL 71

 







 

ANNEXES

 

ANNEX A Lenders and Pro Rata Shares ANNEX B Addresses for Notices

 

SCHEDULES

 

SCHEDULE 1

SCHEDULE 9.5

Permitted Affiliate Transactions

Material Adverse Change

SCHEDULE 9.6 Litigation and Contingent Liabilities SCHEDULE 9.8 Subsidiaries
SCHEDULE 9.16 Insurance SCHEDULE 9.17 Real Property SCHEDULE 9.19 Intellectual
Property SCHEDULE 9.20 Location of Bank Accounts SCHEDULE 9.21 Labor Matters
SCHEDULE 9.27 Customers and Suppliers SCHEDULE 9.28 Significant Contracts
SCHEDULE 9.29 Warrants SCHEDULE 10.11 Post-Closing Obligations

SCHEDULE 10.12

SCHEDULE 10.13

Deferred Revenue

Financing

SCHEDULE 11.1 Existing Debt SCHEDULE 11.2 Existing Liens SCHEDULE 11.11
Investments

 

EXHIBITS

 

EXHIBIT A Form of Term Note EXHIBIT B Form of Compliance Certificate EXHIBIT C
Form of Assignment Agreement

EXHIBIT D

EXHIBIT E

EXHIBIT F

Form of Financing Unit Warrants

Form of Loan & Backstop Warrants

Form of Joinder Agreement

 







 

amended and restated TERM LOAN CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of February 23,
2018 (this “Agreement”) is entered into among (i) FALCONSTOR SOFTWARE, INC., a
Delaware corporation (the “Borrower”), (ii) FALCONSTOR, INC., a Delaware
corporation, FALCONSTOR AC, INC., a Delaware corporation, and the other Persons
party hereto from time to that are designated as a “Guarantor” hereunder,
(iii) the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”), and (iv) HCP-FVA, LLC, a Delaware limited liability company (in its
individual capacity, “HCP-FVA”), as Administrative Agent for the Lenders.

 

RECITALS

 

WHEREAS, Borrower, the other Loan Parties and HCP-FVA are party to that certain
Loan Agreement, dated as of November 17, 2017 (the “Original Loan Agreement”),
pursuant to which HCP-FVA extended credit to Borrower on the Original Closing
Date in the aggregate principal amount of $500,000 (the “Original Loan”);

 

WHEREAS, in connection with the transactions contemplated by the Original Loan
Agreement, Hale Capital Partners, LP (“Hale Capital”), an affiliate of HCP-FVA,
and Borrower entered into that certain letter agreement (the “Commitment
Letter”) pursuant to which, among other things, (y) Borrower agreed to promptly
pursue the Financing with certain Eligible Stockholders and (z) Hale Capital
committed to purchase (or to cause one of its Affiliates to purchase)
seventy-five percent (75%) of the total number of Units to be issued by Borrower
in the Financing (the “HCP Commitment”);

 

WHEREAS, Borrower has delivered a Pre-Funding Commitment Notice (as defined in
the Commitment Letter) to Hale Capital requesting that Hale Capital or its
Affiliate purchase seventy-five percent (75%) of the total number of Units to be
issued by Borrower in the Financing under the HCP Commitment, which shall result
in Total Offering Proceeds to Borrower (inclusive of the conversion of the
Original Loan as set forth herein) of Three Million Dollars ($3,000,000) in
exchange for the issuance by Borrower to Hale Capital or its Affiliate of Units
consisting of (i) senior secured Debt, in the form of a Term Loan, in the
principal amount of Three Million Dollars ($3,000,000) and (ii) Financing Unit
Warrants to purchase 366,990,000 shares of Common Stock (the “HCP-FVA Financing
Unit Warrants”); and

 

WHEREAS, in order to consummate the purchase of Units contemplated by the
Financing, the parties hereto desire to enter into this Agreement to, among
other things, amend and restate, in its entirety, the Original Loan Agreement
pursuant to the terms hereof, on the terms and subject to the conditions
contained herein.

 







  

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Original Loan Agreement is
hereby amended and restated in its entirety as follows:

 

Section 1        DEFINITIONS.

 

1.1        Definitions. When used herein the following terms shall have the
following meanings:

 

“Account Debtor” is defined in the Guaranty and Collateral Agreement.

 

“Account or Accounts” is defined in the UCC.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Capital Securities of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Subsidiary).

 

“Administrative Agent” means HCP-FVA in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

 

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any executive officer, manager or director of such Person and
(c) with respect to any Lender, any entity administered or managed by such
Lender or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans. A Person
shall be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to vote 10% or more of the securities (on a fully
diluted basis) having ordinary voting power for the election of directors or
managers or power to direct or cause the direction of the management and
policies of such Person whether through the ability to exercise voting power, by
contract or otherwise, and “controlling” and “under common control with” shall
have meanings correlative thereto. Unless expressly stated otherwise herein,
neither Administrative Agent nor any Lender shall be deemed an Affiliate of any
Loan Party.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Applicable Margin” means 0.75%.

 

“Approved Fund” means (i) any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a Lender,
an Affiliate of a Lender (or an entity or an Affiliate of an entity that
administers, advises or manages a Lender); (ii) with respect to any Lender that
is an investment fund, any other investment fund that invests in loans and that
is advised, administered or managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor; and (iii) any third party
which provides “warehouse financing” to a Person described in the preceding
clause (i) or (ii) (and any Person described in said clause (i) or (ii) shall
also be deemed an Approved Fund with respect to such third party providing such
warehouse financing).

 



2



 

“Asset Disposition” means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Loan Party to any Person (other than
Borrower) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the sale or lease of inventory in the ordinary course of
business, (b) non-exclusive licenses of intellectual property of any Loan Party
in the ordinary course of business (for the avoidance of doubt licenses to a
direct competitor of the Loan Parties shall be deemed outside of the ordinary
course of business), provided, that each such license in clause (b) does not
materially impair the value of such intellectual property as collateral for the
Obligations, and (c) other Dispositions in any Fiscal Year the Net Cash Proceeds
of which do not in the aggregate exceed $25,000.

 

“Assignee” is defined in Section 15.6.1.

 

“Assignment Agreement” is defined in Section 15.6.1.

 

“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses, each as actually
incurred.

 

“Bank Product Agreements” means those certain agreements entered into from time
to time with the written consent of the Administrative Agent between any Loan
Party and HCP-FVA or its Affiliates in connection with any of the Bank Products,
including without limitation, Hedging Agreements.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to
HCP-FVA or its Affiliates pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Administrative Agent or HCP-FVA or its Affiliates as a result of
Administrative Agent or HCP-FVA or its Affiliates purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.

 

“Bank Products” means any service provided to, facility extended to, or
transaction entered into with, any Loan Party by HCP-FVA or its Affiliates
consisting of, (a) deposit accounts, (b) cash management services, including,
controlled disbursement, lockbox, electronic funds transfers (including, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with HCP-FVA or its Affiliates,
(c) debit cards and credit cards, (d) Hedging Agreements or (e) so long as prior
written notice thereof is provided by HCP-FVA (or its Affiliate) providing such
service, facility or transaction and Administrative Agent consents in writing to
its inclusion as a Bank Product, any other service provided to, facility
extended to, or transaction entered into with, any Loan Party by HCP-FVA or its
Affiliates.

 



3



 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

 

“Board” means the Board of Directors of Borrower.

 

“Borrower” is defined in the preamble of this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower and its Subsidiaries, including expenditures in respect of Capital
Leases, but excluding expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (b) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder, (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
Administrative Agent.

 



4



 

“CFC” means a “controlled foreign corporation” as defined in Section 957(a) of
the Code.

 

“Change of Control” means that (A) the Borrower shall, directly or indirectly,
including through Subsidiaries, Affiliates or otherwise, in one or more related
transactions, (i) consolidate or merge with or into another Subject Entity where
the holders of a majority of the Borrower’s outstanding Common Stock immediately
prior to the consolidation or merger do not continue to own at least 50.1% of
the surviving corporation, or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties and assets of the Borrower
and its Subsidiaries, or (iii) make, or be subject to or have the Common Stock
be subject to or party to one or more Subject Entities making, a purchase,
tender or exchange offer that is accepted by the holders of at least either
(x) 50.1% of the outstanding shares of Common Stock, or (y) such number of
shares of Common Stock such that all Subject Entities making or party to, or
Affiliated with any Subject Entity making or party to, such purchase, tender or
exchange offer, become collectively the beneficial owners (as defined in Rule
13d-3 under the Exchange Act) of at least 50.1% of the outstanding shares of
Common Stock, or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby all
such Subject Entities, individually or in the aggregate, acquire, either (x) at
least 50.1% of the outstanding shares of Common Stock, or (y) such number of
shares of Common Stock such that the Subject Entities become collectively the
beneficial owners (as defined in Rule 13d-3 under the Exchange Act) of at least
50.1% of the outstanding shares of Common Stock, or (v) reorganize, recapitalize
or reclassify its Common Stock or effect a compulsory share exchange pursuant to
which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (vi) the execution by the Borrower or any
Subsidiary of a definitive agreement directly or indirectly providing for any of
the foregoing events, (B) any Subject Entity individually or the Subject
Entities in the aggregate is or shall become the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, whether through
acquisition, purchase, assignment, conveyance, tender, tender offer, exchange,
reduction in outstanding shares of Common Stock, merger, consolidation, business
combination, reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50.1% of the aggregate ordinary voting power
of the Borrower’s Capital Securities (as determined on an as-converted to Common
Stock basis), or (y) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Borrower sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Borrower to surrender their shares of Common Stock without approval of the
stockholders of the Borrower, (C) Continuing Directors cease to constitute more
than a majority of the members of the Board or (D) the issuance of or the
entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms hereof to the extent necessary to correct this
definition or any portion hereof which may be defective or inconsistent with the
intended treatment of such instrument or transaction.

 



5



 

“Closing Date” is defined in Section 12.1.

 

“Closing Date Loan & Backstop Warrants” is defined in the defined term “Loan &
Backstop Warrants”.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means “Collateral” (as defined in the Guaranty and Collateral
Agreement) and any and all other property now or hereafter securing Obligations.

 

“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, each Mortgage, each Perfection Certificate, each control agreement
and any other agreement or instrument pursuant to which Borrower, any Subsidiary
or any other Person grants or purports to grant collateral to Administrative
Agent for the benefit of the Lenders or otherwise relates to such collateral.

 

“Commitment Letter” is defined in the recitals of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Common Stock” means the common stock, par value $0.001 per share, of Borrower.

 

“Compliance Certificate” means a Compliance Certificate in substantially the
form of Exhibit B.

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 



6



 

“Continuing Director” means (i) any individual who is a member of the Board on
the Closing Date and (ii) any individual who is appointed to the Board or
nominated for election to the Board by other Continuing Directors or by the
holders of the Borrower’s outstanding Series A Preferred Stock in accordance
with the terms of the Certificate of Designations for the Series A Preferred
Stock.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its assets or property is
bound.

 

“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code or Section 4001 of ERISA.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person, (g) all Hedging Obligations of such
Person, (h) all Contingent Liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner, (j) all non-compete
payment obligations, earn-outs and similar obligations and (k) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise (but expressly
excluding the Series A Preferred Stock of Borrower).

 

“Default” means any event that, if it continues uncured, will, with lapse of
time or notice or both, constitute an Event of Default.

 



7



 

“Deferred Revenue” means, deferred revenue determined in accordance with GAAP.

 

“Deferred Revenue Non-Current” means, as of any date of determination, Deferred
Revenue which is recognized in greater than one (1) year from such date of
determination, determined in accordance with GAAP.

 

“Deferred Revenue Report” means a Borrower prepared Deferred Revenue Report in
the same form and substance as the report provided to the Administrative Agent
prior to the Closing Date together with any other information reasonably
requested from time to time by the Administrative Agent.

 

“Dollar” and the sign “$” mean lawful money of the United States of America.

 

“Earnings Report” means the statements of earnings for the Borrower and its
Subsidiaries in form and substance acceptable to the Administrative Agent
together with any other information reasonably requested from time to time by
the Administrative Agent.

 

“Eligible Stockholders” mean those stockholders of Borrower (including holders
of Series A Preferred Stock) as of the Original Loan Closing Date who are
accredited investors (as that term is defined in the Securities Act).

 

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory, or judicial authority or other Person alleging any potential
liability or responsibility, contingent or otherwise (including for damages,
losses, punitive damages, consequential damages, costs of environmental
investigation and remediation, fines, penalties, indemnities or expenses) or
other obligation, directly or indirectly resulting from or based upon
(a) violation of or pursuant to any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Substances, (c) exposure to any Hazardous Substances, (d) the release or
threatened release of any Hazardous Substances into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f to 300j-26 et seq.), the Oil Pollution Act
of 1990 (33 U.S.C. § 2701 et seq.) and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and any other present or future federal, state,
local, foreign and other applicable statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions and common law relating to
pollution, the protection of the environment, natural resources, human health or
the release of any Hazardous Substances into the environment, including indoor
and outdoor air, soil, groundwater, surface water, storm water, wetlands,
sediment and discharges of wastewater to public treatment systems, all as may be
amended or otherwise modified from time to time.

 



8



 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Event of Default” means any of the events described in Section 13.1.

 

“Exchange Act” is defined in Section 9.4.

 

“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

“Excluded Taxes” means taxes based upon, or measured by, a Lender’s or
Administrative Agent’s (or a branch of a Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction in which a
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

 

“Expense Cap” is defined in Section 15.5.

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business, including
without limitation, amounts received in respect of indemnity obligations of a
seller under any purchase or acquisition document, foreign, United States, state
or local tax refunds or insurance proceeds.

 

“Facilities” means, at any time, the facilities or real properties owned,
leased, managed or operated by any Loan Party and any of their respective
Subsidiaries.

 

“Financing” means that certain proposed financing to Eligible Stockholders
(which financing shall be conducted via a private placement) of Forty Million
(40,000,000) Units (the “Units”) priced at approximately $0.364 per Unit for
total offering proceeds of approximately Fourteen Million Five Hundred Seventy
One Thousand Eight Hundred Fifty One Dollars ($14, 571,851) (the “Total Offering
Proceeds”), which assumes a June 30, 2018 closing, with (i) Four Million Dollars
($4,000,000) of the Total Offering Proceeds being paid to Borrower from the
purchasers of Units in exchange for the portion of the Units consisting of
senior secured Debt and Financing Unit Warrants; and (ii) Ten Million Five
Hundred Seventy One Thousand Eight Hundred Fifty One Dollars ($10,571,851) of
the Total Offering Proceeds (or such greater amount to take into account
accretion of the Series A Preferred Stock after June 30, 2018) being paid to
HCP-FVA for a purchase of a portion of its shares of Series A Preferred Stock.

 



9



 

“Financing Unit Warrants” means, for each Unit purchased by a purchaser in the
Financing, the issuance by Borrower of warrants to purchase 12.233 shares of
Common Stock at a nominal consideration ($.00001), which Financing Unit Warrants
shall have an exercise price of $0.001 per share, shall provide for “cashless
exercise” and shall be in substantially the form attached hereto as Exhibit D.

 

“First Meeting” is defined in Section 10.12(b).

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.

 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the SEC, which are applicable to the circumstances as of the
date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties, together
with any joinders thereto and any other guaranty and collateral agreement
executed by a Loan Party, in each case in form and substance satisfactory to
Administrative Agent.

 

“Hale Capital” is defined in the recitals of this Agreement.

 

“Hazardous Substances” means all explosive or radioactive substances, materials
or waste and all hazardous waste, hazardous substance, pollutant, contaminant,
toxic substance, oil, hazardous material, chemical or other substance regulated
by any Environmental Law.

 

“HCP Commitment” is defined in the recitals.

 

“HCP-FVA” is defined in the preamble of this Agreement.

 



10



 

“HCP-FVA Financing Unit Warrants” is defined in the recitals.

 

“Hedging Agreement” means any bank underwritten cash and/or derivative financial
instrument including, but not limited to, any interest rate, currency or
commodity swap agreement, cap agreement, collar agreement, spot foreign
exchange, forward foreign exchange, foreign exchange option (or series of
options) and any other agreement or arrangement designed to protect a Person
against fluctuations in interest rates, currency exchange rates or commodity
prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

“Increased Amount Date” is defined in Section 2.2.1.

 

“Incremental Loan” is defined in Section 2.2.1.

 

“Indemnified Liabilities” is defined in Section 15.17.

 

“Initial Loan & Backstop Warrants” is defined in the defined term “Loan &
Backstop Warrants”.

 

“Inventory” is defined in the Guaranty and Collateral Agreement.

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit F.

 

“Lender” is defined in the preamble of this Agreement. For the purpose of
identifying the Persons entitled to share in the Collateral and the proceeds
thereof under, and in accordance with the provisions of, this Agreement and the
Collateral Documents, the term “Lender” shall include Affiliates of a Lender
providing a Bank Product.

 

“Lender Expenses” is defined in Section 15.5.

 

“Lender Party” is defined in Section 15.17.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien (whether statutory or otherwise), charge, claim or
encumbrance, or preference, priority or other security agreement or preferential
arrangement held or asserted in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
any lease having substantially the same economic effect as any of the foregoing,
and the filing of, or agreement to give, any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction.

 



11



 

“Loan Documents” means this Agreement, the Term Notes, each Perfection
Certificate, the Collateral Documents, and all documents, instruments and
agreements delivered in connection with the foregoing.

 

“Loan Party” means each Borrower and each domestic Subsidiary.

 

“Loan & Backstop Warrants” means the warrants issued by Borrower to HCP-FVA (i)
on the Original Closing Date to purchase 13,859,128 shares of Common Stock at an
exercise price of $0.001 per share (the “Initial Loan & Backstop Warrants”), and
(ii) on the Closing Date to purchase 41,577,382 shares of Common Stock (the
“Closing Date Loan & Backstop Warrants”) at an exercise price of $0.001 per
share, in each case, in consideration for Hale Capital providing the HCP
Commitment and HCP-FVA making the Term Loans to Borrower, which Loan & Backstop
Warrants shall be in the form of Exhibit E attached hereto.

 

“Margin Stock” means any “margin stock” as defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), results of operations, assets, business, or properties
of Borrower or the Borrower and its Subsidiaries taken as a whole, (b)
Borrower’s ability to duly and punctually pay or perform the Obligations in
accordance with the terms thereof, (c) the value of the Collateral, or
Administrative Agent’s Liens on the Collateral or the priority of any such Lien
or (d) the practical realization of the benefits of Administrative Agent’s and
each Lender’s rights and remedies as provided by this Agreement and the other
Loan Documents.

 

“Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Administrative Agent a Lien on real property of any Loan
Party.

 

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any other member of the
Controlled Group may have any liability.

 

“Net Cash Proceeds” means:

 

(a)         with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by
Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to such Asset Disposition (other than the Term Loans);

 

(b)         with respect to any issuance of Capital Securities or receipt of a
capital contribution, the aggregate cash proceeds received by any Loan Party
pursuant to such issuance or contribution, net of the direct costs relating to
such issuance or contribution (including sales and underwriters’ commissions);
and

 



12



 

(c)         with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees).

 

“New Lender” is defined in Section 2.2.3.

 

“Non-Consenting Lender” is defined in Section 15.1.

 

“Non-U.S. Participant” is defined in Section 7.6(d).

 

“Obligations” means and include any and all loans, advances, debts, liabilities,
obligations (including Attorney Costs and any reimbursement obligations of each
Loan Party in respect of surety bonds, all Hedging Obligations permitted
hereunder which are owed to any Lender (or its Affiliates) or Administrative
Agent, and all other Bank Product Obligations), covenants and duties owing by
any Loan Party, or any Subsidiary of any Loan Party Lenders or Administrative
Agent (or to any other direct or indirect subsidiary or affiliate of any Lender
or Administrative Agent) of any kind or nature, present or future (including any
interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by any Loan
Party and any indemnification obligations payable by any Loan Party, whether or
not a claim for post-filing or post-petition interest, fees or other
commencement of any insolvency, reorganization or like proceeding relating to
any Loan Party arising or payable after maturity, or after the filing of any
petition interest, fees or other amounts is allowable or allowed in such
proceeding), whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, or in any other manner, whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including
but not limited to, (i) this Agreement, the Loan Documents and any amendments,
extensions, renewals or increases thereto, including all costs and expenses of
Administrative Agent, and any Lender incurred in the documentation,
negotiations, modification, enforcement, collection or otherwise in connection
with any of the foregoing, including but not limited to reasonable attorneys’
fees and expenses and all obligations of any Borrower to Administrative Agent,
or Lenders to perform acts or refrain from taking any action, (ii) all Hedging
Obligations and (iii) all Bank Product Obligations. Notwithstanding the
foregoing, “Obligations” shall not include any Excluded Swap Obligations.

 

“OFAC” is defined in Section 9.25.

 

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

“Original Closing Date” means November 17, 2017.

 



13



 

“Original Loan” is defined in the recitals of this Agreement.

 

“Original Loan Agreement” is defined in the recitals of this Agreement.

 

“Organizational Documents” means, with respect to any Person, any charter,
memorandum, articles or certificate of incorporation or association, certificate
of organization, registration or formation, certificate of partnership or
limited partnership, bylaws, operating agreement, limited liability company
agreement, or partnership agreement of such Person and any and all other
applicable documents relating to such Person’s formation, incorporation,
organization or entity governance matters (including any shareholders’ or equity
holders’ agreement or voting trust agreement) and specifically includes, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity.

 

“Participant” is defined in Section 15.6.2.

 

“Patriot Act” is defined in Section 15.16.

 

“Payment Office” means the office of Administrative Agent located at 17 State
Street, Suite 3230, New York, NY 10004 or such other office as Administrative
Agent may hereafter designate in writing to the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which Borrower or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Perfection Certificate” means a perfection certificate executed and delivered
to Administrative Agent by a Loan Party, in form and substance satisfactory to
Administrative Agent.

 

“Permitted Lien” means a Lien expressly permitted hereunder pursuant to
Section 11.2.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Prepayment Fee” is defined in Section 5.1.

 

“Prime Rate” means, for any day, the rate of interest in effect for such day
equal to the prime rate in the United States as reported from time to time in
The Wall Street Journal or any successor publication, provided that if neither
The Wall Street Journal nor any successor publication is published, the “Prime
Rate” shall mean any publication of bank or other lending institution prevailing
rates of interest charged to most favored customers as reasonably selected by
Administrative Agent. Any change in such rate of interest shall take effect at
the opening of business on the day of such change. In the event The Wall Street
Journal or any successor publication (or, if neither The Wall Street Journal nor
any successor publication is published, such other authoritative source as
determined in accordance herewith) publishes a range of “prime rates”, the Prime
Rate shall be the highest of the “prime rates”.

 



14



 

“Pro Rata Share” means, the percentage obtained by dividing (i) the principal
amount of such Lender’s Term Loan by (ii) the principal amount of all Term Loans
of all Lenders.

 

“Real Estate Documents” means, with respect to any real property owned by
Borrower or any other Loan Party, all of the following (as specified in writing
by Administrative Agent in its sole discretion): (a) a duly executed Mortgage
providing for a first priority perfected Lien, in favor of Administrative Agent,
in all right, title and interest of Borrower or such Subsidiary in such real
property; (b) an ALTA Loan Title Insurance Policy, issued by an insurer
acceptable to Administrative Agent, insuring Administrative Agent’s first
priority Lien on such real property and containing such endorsements as
Administrative Agent may reasonably require (it being understood that the amount
of coverage, exceptions to coverage and status of title set forth in such policy
shall be acceptable to Administrative Agent); (c) copies of all documents of
record concerning such real property as shown on the commitment for the ALTA
Loan Title Insurance Policy referred to above; (d) original or certified copies
of all insurance policies required to be maintained with respect to such real
property by this Agreement, the applicable Mortgage or any other Loan Document;
(e) a survey certified to Administrative Agent meeting such standards as
Administrative Agent may reasonably establish and otherwise reasonably
satisfactory to Administrative Agent; (f) a flood insurance policy concerning
such real property, if required by the Flood Disaster Protection Act of 1973;
and (g) an appraisal, prepared by an independent appraiser acceptable to
Administrative Agent, of such parcel of real property or interest in real
property, which appraisal shall satisfy the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act, if applicable, and shall
evidence compliance with the supervisory loan-to-value limits set forth in the
Federal Deposit Insurance Corporation Improvement Act of 1991, if applicable.

 

“Register” is defined in Section 15.7.

 

“Regulation D” means Regulation D of the FRB.

 

“Regulation U” means Regulation U of the FRB.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
exceed 50% (and which must include HCP-FVA).

 



15



 

“Series A Preferred Stock” means the Series A Convertible Preferred Stock, par
value $0.001 per share, of Borrower.

 

“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

“SEC Documents” is defined in Section 9.4.

 

“Securities Act” is defined in Section 9.4.

 

“Senior Officer” means, with respect to any Loan Party, any of the president,
the chief executive officer, the chief financial officer or the treasurer of
such Loan Party.

 

“Significant Contract” means any written contract, agreement, instrument,
permit, lease or license of any Loan Party or any Subsidiary of any Loan Party,
which is material to any such party’s business and which the termination of or
the failure to comply with could reasonably be expected to result in a Material
Adverse Effect.

 

“Stockholder Approval” is defined in Section 10.12(a).

 

“Subject Entity” means any Person, Persons or “group” (as that term is used in
Section 13(d) of the Exchange Act and as defined in Rule 13d-5 thereunder) or
any Affiliate or associate of any such Person, Persons or group.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Borrower.

 

“Swap Obligation” means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act, as amended from
time to time.

 

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

“Term Loan” means the Initial Term Loans and Incremental Loans (if any).

 

“Term Loan Commitment” means, as to any Lender, such Lender’s commitment to make
Term Loans under this Agreement. The amount of each Lender’s Term Loan
Commitment is set forth on Annex A or in the Assignment Agreement or Joinder
Agreement, as the case may be, pursuant to which such Lender became a party
hereto. The aggregate amount of the Term Loan Commitments of all Lenders on the
Closing Date is $3,000,000.

 

“Term Loan Maturity Date” means the earlier of (a) June 30, 2021, or (b) the
Termination Date.

 



16



 

“Term Note” means a promissory note issued to each Lender substantially in the
form of Exhibit A.

 

“Termination Date” means the earlier to occur of (a) June 30, 2021, or (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated).

 

“Termination Event” means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Borrower or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

 

“Total Offering Proceeds” is defined in the defined term “Financing”.

 

“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“UCC” is defined in the Guaranty and Collateral Agreement.

 

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Units” is defined in the defined term “Financing”.

 

“Variance Report” is defined in Section 10.1.2.

 

“Weekly Budget” is defined in Section 12.1.17.

 

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person. Unless the context otherwise requires,
each reference to Wholly-Owned Subsidiaries shall be a reference to Wholly-Owned
Subsidiaries of Borrower.

 

“Withholding Certificate” is defined in Section 7.6(d).

 

1.2        Other Interpretive Provisions.

 



17



 

(a)         The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.(b)Section, Annex, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(c)         The term “including” is not limiting and means “including without
limitation.”

 

(d)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)         The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this agreement.

 

(f)          As used in the Loan Documents, the word “shall” is mandatory, the
word “may” is permissive, the word “or” is not exclusive, and numbers denoting
amounts that are set off in brackets are negative. The term “continuing” in the
context of an Event of Default means that the Event of Default has not been
remedied (if capable of being remedied) or waived.

 

(g)         Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, (ii) references to any statute
or regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation and (iii) a reference to any Person includes that Person’s successors
and, to the extent permitted hereunder and in accordance herewith, assigns.

 

(h)         This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

(i)           This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Administrative Agent,
Borrower, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against Administrative Agent
or the Lenders merely because of Administrative Agent’s or Lenders’ involvement
in their preparation.

 

Section 2        TERM LOAN COMMITMENTS OF THE LENDERS.

 

2.1       Term Loan Commitments. On and subject to the terms and conditions of
this Agreement, each of the Lenders, severally and for itself alone, agrees to
make a term loan to Borrower on the Closing Date (each such loan, an “Initial
Term Loan”) in such Lender’s Pro Rata Share of the aggregate amount of the Term
Loan Commitments of all Lenders. The Term Loan Commitments of the Lenders shall
expire concurrently with the making of the Term Loans on the Closing Date.
Amounts repaid or prepaid with respect to Term Loans may not be re-borrowed. The
Term Loan Commitment of HCP-FVA, as a Lender, as of the Closing Date in the
amount of $3,000,000 includes the principal amount of the Original Loan, and the
promissory note evidencing the principal amount of the Original Loan shall be
returned to Borrower upon issuance to HCP-FVA of a Term Note evidencing the
Initial Term Loan in the principal amount of $3,000,000.

 



18



 

2.2        Incremental Loans.

 

2.2.1      The Borrower shall use its commercially reasonable efforts to
consummate the Financing with Eligible Stockholders in a manner consistent with
Section 10.13 hereof and Schedule 10.13 hereto. The Borrower may at any time or
from time to time after the Closing Date and on or prior to September 22, 2018,
by written notice delivered to the Administrative Agent, elect to request the
establishment of one or more new term loans (the “Incremental Loans”) in
connection with (and as part of) the consummation of the Financing with Eligible
Stockholders in accordance with Section 10.13 and Schedule 10.13 hereto, in an
aggregate amount for all such Incremental Loans not to exceed $1,000,000. Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrower proposes that the Incremental Loans shall be effective; provided
that any Lender offered or approached to provide all or a portion of any
Incremental Loans may elect or decline, in its sole discretion, to provide such
Incremental Loans. For the avoidance of doubt, any Eligible Stockholder
purchasing Incremental Loans in connection with the Financing shall also be
required to purchase a portion of HCP-FVA’s Series A Preferred Stock in
connection with the Financing. Such Incremental Loans shall become effective as
of such Increased Amount Date; provided that (i) the conditions set forth in
Section 12.2 were satisfied or waived on such Increased Amount Date before or
after giving effect to such Incremental Loans; (ii) the Borrower shall be in pro
forma compliance with the financial covenant set forth in Section 11.13; (iii)
the proceeds of any Incremental Loans shall be used as permitted pursuant to
Section 10.6; (iv) the Incremental Loans shall share ratably in the Collateral
and shall benefit ratably from the guarantees under the Guaranty and Collateral
Agreement; (v) the Incremental Loans shall share no greater than ratably in any
mandatory prepayments of the existing Term Loans; (vi) the Incremental Loans
shall mature on the Term Loan Maturity Date; (vii) the Incremental Loans shall
be subject to the same terms and conditions as the Initial Term Loans, including
with respect to interest rate, except as the relevant Joinder Agreement
otherwise provides, provided that all terms and documentation with respect to
any Incremental Loans which differ from those with respect to the Initial Term
Loans shall be reasonably satisfactory to the Administrative Agent; (viii) such
Incremental Loans shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the Administrative Agent and one or more
New Lenders; and (ix) the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction, including any
supplements or amendments to the Collateral Documents providing for such
Incremental Loans to be secured thereby.

 



19



 

2.2.3       On any Increased Amount Date on which any Incremental Loans become
effective, subject to the foregoing terms and conditions, each lender with an
Incremental Loan (each, a “New Lender”) shall become a Lender hereunder with
respect to such Incremental Loan.

 

2.2.4       The terms and provisions of the Incremental Loans shall be, except
as otherwise set forth in the relevant Joinder Agreement, identical to those of
the applicable Term Loans and for purposes of this Agreement, any Incremental
Loans, when funded, shall be deemed to be Term Loans. Each Joinder Agreement
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.2.

 

Section 3        EVIDENCING OF Term LOANS.

 

3.1        Term Notes. At a Lender’s request, the Term Loans of such Lender
shall be evidenced by a Term Note, with appropriate insertions, payable to the
order of such Lender in a face principal amount equal to the principal amount of
such Lender’s Term Loans; provided, that the Initial Term Loans shall be
evidenced by a Term Note as set forth in Section 2.1.

 

3.2        Recordkeeping. Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Term Loan made by each
Lender, each repayment or conversion thereof. The aggregate unpaid principal
amount so recorded shall be rebuttably presumptive evidence of the principal
amount of the Term Loans owing and unpaid. The failure to so record any such
amount or any error in so recording any such amount shall not, however, limit or
otherwise affect the Obligations of Borrower hereunder or under any Term Note to
repay the principal amount of the Term Loans hereunder, together with all
interest accruing thereon.

 

3.3        Allocation of Purchase Price. The Borrower, Administrative Agent and
Lenders acknowledge that under the regulations of the United States Department
of Treasury, the issuance of the Term Notes and the Financing Unit Warrants for
an aggregate, combined purchase price will require the purchase price to be
allocated between the Term Notes and the Financing Unit Warrants based on their
relative fair market values, which shall be based on the post-money enterprise
value of Borrower set forth in the term sheet for the proposed Financing
(including the related values of the Indebtedness represented by the Notes and
the Common Stock on a post-Financing basis).  None of the Administrative Agent,
the Borrower or Lenders will take any position for United States federal income
tax purposes that is inconsistent with the provisions of this Section 3.3.   The
allocation of the purchase price between the Term Notes and the Financing Unit
Warrants does not modify, reduce or abrogate, in any manner, the Borrower’s
obligations under the Term Notes and the Financing Unit Warrants.

 



20



 

Section 4        INTEREST.

 

4.1        Interest Rates. Borrower agrees to pay interest on the unpaid
principal amount of the Term Loans, for the period commencing on the Closing
Date until such Term Loans are paid in full, at a rate per annum equal to the
sum of the Prime Rate from time to time in effect plus the Applicable Margin;
provided that at any time an Event of Default exists, the interest rate
applicable to the Term Loans shall be increased by 5%; provided further that
such increase may thereafter be rescinded by the Administrative Agent and
Required Lenders, notwithstanding Section 15.1. In no event shall interest
payable by Borrower to any Lender hereunder exceed the maximum rate permitted
under applicable law, and if any such provision of this Agreement is in
contravention of any such law, such provision shall be deemed modified to limit
such interest to the maximum rate permitted under such law.

 

4.2        Interest Payment Dates. Accrued interest on each Term Loan shall be
payable in arrears on the first day of each calendar month, upon a prepayment of
such Term Loan and on the Term Loan Maturity Date. All such interest shall be
paid in cash. Notwithstanding anything contained herein to the contrary, after
maturity, and at any time an Event of Default exists, all accrued interest on
all Term Loans shall be payable in cash on demand.

 

4.3        Computation of Interest. Interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days per calendar year. The
applicable interest rate for the Term Loan shall change simultaneously with each
change in the Prime Rate.

 

Section 5        FEES.

 

5.1        Prepayment Fee. Borrower agrees that if the Term Loan is prepaid at
any time, in whole or in part, for any reason (whether by voluntary prepayment
by Borrower, by mandatory prepayment by Borrower pursuant to Section 6.1.2, by
reason of the occurrence of an Event of Default or the acceleration of the Term
Loans, including upon the occurrence of an insolvency proceeding of any Loan
Party, or otherwise), or if the Term Loans shall become accelerated and due and
payable in full, Borrower shall pay to Administrative Agent, for the account of
the Lenders in accordance with their Pro Rata Share, as compensation for the
costs of Administrative Agent and Lenders making funds available to Borrower
under this Agreement, a prepayment fee (each, a “Prepayment Fee”) calculated in
accordance with this Section 5.1. Each Prepayment Fee shall be equal to an
amount determined by multiplying the principal amount prepaid by five percent
(5%).

 

Section 6        PREPAYMENTS; REPAYMENT.

 

6.1        Prepayments.

 

6.1.1       Voluntary Prepayments. Borrower may from time to time prepay the
Term Loans in whole or in part; provided that Borrower shall give Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
10:00 A.M., New York time, three (3) Business Days prior to the day of such
prepayment of any Term Loan (which shall be a Business Day), specifying the date
and amount of prepayment. Any such prepayment shall be made together with
interest accrued thereon to and including the date of prepayment and be in an
amount equal to $500,000 or a higher integral multiple of $100,000.

 



21



  

6.1.2       Mandatory Prepayments.

 

(a)         Borrower shall make a prepayment of the Term Loans upon the
occurrence of any of the following at the following times and in the following
amounts, unless the Required Lenders consent to the action triggering Borrower’s
prepayment obligation and waive any prepayment obligation in connection with the
taking of any such action:

 

(i)           concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any Asset Disposition, in an amount equal to 100% (or such lesser
amount as is required to indefeasibly pay in cash in full the Obligations) of
such Net Cash Proceeds;

 

(ii)         concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of Capital Securities of any Loan Party or from any
capital contribution (excluding (x) any issuance by Borrower of Common Stock to
an employee, consultant or director pursuant to any equity compensation plan,
benefit plan or compensation program, (y) any issuance by Borrower of the
Financing Unit Warrants in connection with the consummation of the Financing in
accordance with Section 10.13 and Schedule 10.13 hereto and the Common Stock
issuable upon exercise thereof and (z) any issuance by a Subsidiary to Borrower
or another Subsidiary), in an amount equal to 100% (or such lesser amount as is
required to indefeasibly pay in cash in full the Obligations) of such Net Cash
Proceeds;

 

(iii)        concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of any Debt of any Loan Party (excluding Debt
permitted by Section 11.1 and Debt consisting of an Incremental Loan in
accordance with Section 2.2), in an amount equal to 100% (or such lesser amount
as is required to indefeasibly pay in cash in full the Obligations) of such Net
Cash Proceeds;

 

(iv)       concurrently with the receipt by any Loan Party of any Extraordinary
Receipts, in an amount equal to 100% (or such lesser amount as is required to
indefeasibly pay in cash in full the Obligations) of such Extraordinary Receipts
to the extent the amount of such Extraordinary Receipts are not reinvested in
the business of the Loan Parties and their Subsidiaries within thirty (30) days
following receipt thereof; and

 

(v)        concurrently with the occurrence of any Change of Control, in an
amount equal to 100% of the outstanding principal balance of the Term Loans,
together with all other Obligations outstanding.

 



22



 

(b)         Any such prepayment pursuant to Section 6.1.2(a) shall be made
together with accrued but unpaid interest thereon to and including the date of
prepayment.

 

6.2        Manner of Prepayments. All prepayments of Term Loans shall be applied
(i) first, to fees and expenses payable to the Agent hereunder, (ii) second, to
all other fees and expenses payable hereunder, (iii) third, to payment of the
Prepayment Fee if applicable, (iv) fourth, to accrued but unpaid interest, and
(v) finally, applied pro rata among the Term Loans according to the principal
amounts thereof.

 

6.3        Repayment. Unless sooner paid in full, the outstanding principal
balance of the Term Loans together with all accrued but unpaid interest and all
other Obligations outstanding shall be paid in full on the Term Loan Maturity
Date.

 

Section 7        MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1        Making of Payments. All payments of principal or interest on the Term
Note(s), and of all fees, shall be made by Borrower to Administrative Agent in
immediately available funds at the Payment Office not later than noon, New York
time, on the date due; and funds received after that hour shall be deemed to
have been received by Administrative Agent on the following Business Day.
Administrative Agent shall promptly remit to each Lender its share of all such
payments received in collected funds by Administrative Agent for the account of
such Lender. All payments under Section 8.1 shall be made by Borrower directly
to the Lender entitled thereto without setoff, counterclaim or other defense.

 

7.2        Application of Certain Payments. So long as no Default or Event of
Default has occurred and is continuing, voluntary and mandatory prepayments
shall be applied as set forth in Section 6.2. After the occurrence and during
the continuance of a Default or an Event of Default, all amounts collected or
received by Administrative Agent or any Lender as proceeds from the sale of, or
other realization upon, all or any part of the Collateral shall be applied as
set forth in the Guaranty and Collateral Agreement.

 

7.3        Due Date Extension. If any payment of principal or interest with
respect to the Term Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day and, in the case of principal, additional interest shall accrue and
be payable for the period of any such extension.

 

7.4        Setoff. Borrower, for itself and each other Loan Party, agrees that
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, Borrower, for itself
and each other Loan Party, agrees that at any time any Event of Default exists,
Administrative Agent and each Lender may apply to the payment of any Obligations
of Borrower and each other Loan Party hereunder, whether or not then due, any
and all balances, credits, deposits, accounts or moneys of Borrower and each
other Loan Party then or thereafter with Administrative Agent or such Lender.

 

7.5        Proration of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of offset or
otherwise), on account of principal of or interest on any Term Loan (but
excluding any payment pursuant to Sections 8 or 15.6) or (b) other recoveries
obtained by all Lenders on account of principal of and interest on the Term
Loans (or such participation) then held by them, then such Lender shall purchase
from the other Lenders such participations in the Term Loans held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.

 



23



 

7.6        Taxes.

 

(a)         All payments made by Borrower hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any Person shall be made by Borrower free and clear of and without deduction
or withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

 

(b)         If Borrower makes any payment hereunder or under any Loan Document
in respect of which it is required by applicable law to deduct or withhold any
Taxes, Borrower shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent Borrower withholds any
Taxes or any Excluded Taxes on payments hereunder or under any Loan Document,
Borrower shall pay the full amount deducted to the relevant taxing authority
within the time allowed for payment under applicable law and shall deliver to
Administrative Agent within 30 days after it has made payment to such authority
a receipt issued by such authority (or other evidence satisfactory to
Administrative Agent) evidencing the payment of all amounts so required to be
deducted or withheld from such payment.

 

(c)         If any Lender or Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or Administrative Agent with respect to amounts received or receivable
hereunder or under any other Loan Document, Borrower will indemnify such person
against (i) such Tax (and any reasonable counsel fees and expenses associated
with such Tax) and (ii) any taxes imposed as a result of the receipt of the
payment under this Section 7.6(c). A certificate prepared in good faith as to
the amount of such payment by such Lender or Administrative Agent shall, absent
manifest error, be final, conclusive, and binding on all parties.

 

(d)         (i) To the extent permitted by applicable law, each Lender that is
not a United States person within the meaning of Code Section 7701(a)(30) (a
“Non-U.S. Participant”) shall deliver to Borrower and Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Term Loan. If a Lender that
is a Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to Borrower and Administrative Agent two new and accurate and
complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any
successor or other applicable forms prescribed by the IRS), and if applicable, a
new Withholding Certificate, to confirm or establish the entitlement of such
Lender or Administrative Agent to an exemption from, or reduction in, United
States withholding tax on interest payments to be made hereunder or any Term
Loan.

 



24



 

(ii)        Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respect as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to Borrower and Administrative Agent
revised forms necessary to confirm or establish the entitlement to such Lender’s
or Administrative Agent’s exemption from United States backup withholding tax.

 

(iii)      Notwithstanding anything herein to the contrary, Borrower shall not
be required to pay additional amounts to a Lender or to Administrative Agent, or
indemnify any Lender or Administrative Agent, under this Section 7.6 to the
extent that such obligations would not have arisen but for the failure of a
Lender to comply with Section 7.6(d).

 

(iv)     Subject to the foregoing clause (d)(iii), each Lender agrees to
indemnify Administrative Agent and hold Administrative Agent harmless for the
full amount of any and all present or future Taxes and related liabilities
(including penalties, interest, additions to tax and expenses, and any Taxes
imposed by any jurisdiction on amounts payable to Administrative Agent under
this Section 7.6) which are imposed on or with respect to principal, interest or
fees payable to such Lender hereunder and which are not paid by Borrower
pursuant to this Section 7.6, whether or not such Taxes or related liabilities
were correctly or legally asserted. This indemnification shall be made within 30
days from the date Administrative Agent makes written demand therefor.

 



25



 

Section 8        INCREASED COSTS.

 

8.1        Increased Costs.

 

(a)         If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) shall impose on any Lender any other
condition affecting its Term Loans or its Term Note; and the result of anything
described in clauses (i) and (ii) above is to increase the cost to (or to impose
a cost on) such Lender of maintaining any Term Loan, or to reduce the amount of
any sum received or receivable by such Lender under this Agreement or under its
Term Note with respect thereto, then upon demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to Administrative Agent), Borrower shall pay directly to such
Lender such additional amount as will compensate such Lender for such increased
cost or such reduction.

 

(b)         If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, upon demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Administrative Agent), Borrower shall pay to such Lender such additional amount
as will compensate such Lender or such controlling Person for such reduction.

 

8.2        Mitigation of Circumstances. Each Lender shall promptly notify
Borrower and Administrative Agent of any event of which it has knowledge which
will result in, and will use reasonable commercial efforts available to it (and
not, in such Lender’s sole judgment, otherwise disadvantageous to such Lender)
to mitigate or avoid, any obligation by Borrower to pay any amount pursuant to
Sections 7.6 or 8.1 (and, if any Lender has given notice of any such event
described above and thereafter such event ceases to exist, such Lender shall
promptly so notify Borrower and Administrative Agent). Without limiting the
foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to Borrower of) any event described
above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.

 



26



 

8.3        Conclusiveness of Statements; Survival of Provisions. Determinations
and statements of any Lender pursuant to Section 8.1 shall be conclusive absent
manifest error. Lenders may use reasonable averaging and attribution methods in
determining compensation under Section 8.1 and the provisions of such
Section shall survive repayment of the Obligations, cancellation of any Term
Note(s), expiration and termination of this Agreement. For purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be adopted and gone into effect after the date of this Agreement.

 

Section 9        REPRESENTATIONS AND WARRANTIES.

 

To induce Administrative Agent and the Lenders to enter into this Agreement and
to induce the Lenders to make Term Loans hereunder, Borrower and each Loan Party
represents and warrants to Administrative Agent and the Lenders that:

 

9.1        Organization. Each Loan Party and each of their respective
Subsidiaries is validly existing and in good standing under the laws of its
jurisdiction of organization; and each Loan Party and each of its Subsidiaries
is duly qualified to do business and in good standing in each jurisdiction
where, because of the nature of its activities or properties, such qualification
is required, except for such jurisdictions where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.

 

9.2        Authorization; No Conflict. Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, Borrower is duly
authorized to borrow monies hereunder and to issue the Financing Unit Warrants
and the Loan & Backstop Warrants, and each Loan Party and each of its
Subsidiaries is duly authorized to perform its obligations under each Loan
Document to which it is a party and, in the case of Borrower, under each
Financing Unit Warrant and Loan & Backstop Warrant. The execution, delivery and
performance by each Loan Party and each of its Subsidiaries of each Loan
Document to which it is a party, and the borrowings by Borrower hereunder, and
the issuance by Borrower of the Loan & Backstop Warrants and the Financing Unit
Warrants, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of law, (ii) the Organizational Documents of any Loan Party and any of
their respective Subsidiaries (subject, in the case of the Financing Unit
Warrants, to receipt of Stockholder Approval for the issuance of the shares of
Common Stock underlying the Financing Unit Warrants) or (iii) in any material
respect, any agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon any Loan Party and any of its
Subsidiaries or any of their respective properties or (c) require, or result in,
the creation or imposition of any Lien on any asset of any Loan Party (other
than Liens in favor of Administrative Agent created pursuant to the Collateral
Documents).

 



27



 

9.3        Validity and Binding Nature. Each of this Agreement and each other
Loan Document to which any Loan Party or any Subsidiary of a Loan Party is a
party, and each of the Financing Unit Warrants and the Loan & Backstop Warrants,
is the legal, valid and binding obligation of such Person, enforceable against
such Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

 

9.4        SEC Documents. Except as disclosed in Schedule 9.4, during the twelve
(12) months prior to the Closing Date, Borrower has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (all of the foregoing filed during the
twelve (12) months prior to the Closing Date, and all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”).  As
of their respective filing dates, the SEC Documents comply in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
SEC has not issued any stop order or other order suspending the effectiveness of
any registration statement filed by Borrower or any Subsidiary under the
Exchange Act or the Securities Act of 1933, as amended (the “Securities
Act”).  As of their respective filing dates, the financial statements of
Borrower included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect to financial statements included in the SEC
Documents.  Such financial statements have been prepared in accordance with
GAAP, consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Borrower as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

9.5        No Material Adverse Change. Except as set forth on Schedule 9.5,
since September 30, 2017, there has been no material adverse change in the
financial condition, operations, assets, business, or properties of (i) the Loan
Parties taken as a whole, or (ii) the Loan Parties and their Subsidiaries taken
as a whole.

 

9.6       Litigation; Liabilities. No litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to Borrower’s knowledge, threatened against any Loan Party or any Subsidiary
of a Loan Party which could reasonably be expected to result in damages or costs
to any Loan Party in excess of $100,000 not covered by independent third party
insurance, except as set forth in Schedule 9.6. As of the Closing Date, other
than any liability incident to such litigation or proceedings, there are no
liabilities or indebtedness (including contingent and indirect liabilities)
which are material to the Loan Parties and are not reflected in the most recent
financial statement included in the SEC Documents, listed on Schedule 9.6 or
permitted by Section 11.1.

 



28



 

9.7        Ownership of Properties; Liens. None of the Loan Parties owns any
real property. Each Loan Party and each of its Subsidiaries owns good title to,
or in the case of leased assets, has a valid leasehold interest in, or in the
case of intellectual property rights, has a valid and enforceable rights to use,
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except for Liens permitted by Section 11.2. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except filings
evidencing Liens permitted by Section 11.2, and filings for which termination
statements have been delivered to Administrative Agent.

 

9.8        Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party and each of its Subsidiaries are duly authorized
and validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of Administrative Agent, and such securities were
issued in substantial compliance with all applicable state and federal laws
concerning the issuance of securities. Schedule 9.8 sets forth all issued and
outstanding Capital Securities of each Loan Party and each of its Subsidiaries,
and their ownership, as of the Closing Date. As of the Closing Date, except for
(x) the HCP-FVA Financing Unit Warrants, the Loan & Backstop Warrants and the
Series A Preferred Stock, (y) options to purchase Common Stock issued pursuant
to any equity compensation plan, benefit plan or compensation program approved
by the Board, and (z) with respect to the Financing as contemplated by Section
10.13, there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Securities of any Loan Party or any Subsidiary of
any Loan Party.

 

9.9        Pension Plans.

 

(a)         The Unfunded Liability of all Pension Plans does not in the
aggregate exceed twenty percent of the Total Plan Liability for all such Pension
Plans. Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 430
of the Code, Section 303 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 303(k) of ERISA, or otherwise to have a Material Adverse Effect. There
are no pending or, to the knowledge of Borrower, threatened, claims, actions,
investigations or lawsuits against any Pension Plan, any fiduciary of any
Pension Plan, or any Loan Party or any other member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. No Loan Party and no other member
of the Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Pension Plan which would subject that Person to any
material liability. Within the past five years, no Loan Party and no other
member of the Controlled Group has engaged in a transaction which resulted in a
Pension Plan with an Unfunded Liability being transferred out of the Controlled
Group, which could reasonably be expected to have a Material Adverse Effect. No
Termination Event has occurred or is reasonably expected to occur with respect
to any Pension Plan, which could reasonably be expected to have a Material
Adverse Effect.

 



29



 

(b)         All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by Loan Parties or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; no Loan Party and no other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and no Loan Party and no other member of the Controlled Group has received
any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.

 

9.10       Investment Company Act. No Loan Party and no Subsidiary of any Loan
Party is an “investment company” or a company “controlled” by an “investment
company” or a “subsidiary” of an “investment company,” within the meaning of the
Investment Company Act of 1940.

 

9.11       Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except with respect to any such requirement of law or order, writ, injunction or
decree that is being contested in good faith by appropriate proceedings
diligently conducted.

 

9.12       Regulation U. No Loan Party and no Subsidiary of any Loan Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

 

9.13       Taxes. Each Loan Party and each of its Subsidiaries has timely filed
all federal tax returns and material state tax returns and reports required by
law to have been filed by it and has paid all taxes and governmental charges due
and payable with respect to such return, except any such taxes or charges which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Loan Parties and their Subsidiaries have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party and no Subsidiary of any
Loan Party has participated in any transaction that relates to a year of the
taxpayer (which is still open under the applicable statute of limitations) which
is a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2) (irrespective of the date when the transaction was
entered into).

 



30



 

9.14       Solvency. The fair salable value (taken on a going concern basis) of
each Loan Party’s assets exceeds the fair value of its liabilities; each Loan
Party is not left with unreasonably small capital after the transactions in this
Agreement; and each Loan Party is able to pay its debts (including trade debts)
as they mature.

 

9.15       Environmental Matters. Except as would not reasonably be expected to
have a Material Adverse Effect:

 

(a)         Each of the Facilities and all past and current operations at or
from the Facilities by or on behalf of any Loan Party or any of its Subsidiaries
are in compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Facilities or the Loan
Party’s or any Subsidiary’s operations, and there are no conditions relating to
the Facilities or the Loan Party’s or any Subsidiary’s operations that could
reasonably be expected to give rise to any material liability or obligation
under any applicable Environmental Laws.

 

(b)         None of the Facilities contains any Hazardous Substances at, on or
under the Facilities in amounts or concentrations that constitute a violation
of, or could give rise to liability under, Environmental Laws.

 

(c)         Each Loan Party and each of its Subsidiaries has obtained, and
maintained in good standing, all licenses, permits, authorizations,
registrations and other approvals required under any Environmental Law and
required for their respective ordinary course operations, and each Loan Party
and each of its Subsidiaries is in compliance with all terms and conditions
thereof.

 

(d)         No Loan Party and no Subsidiary of any Loan Party has received or
reasonably anticipates the issuance of any written or verbal notice of, or
inquiry from, or agreement with, any federal, state or local governmental
authority regarding any violation, alleged violation, non-compliance, liability
or potential liability arising under Environmental Laws with regard to any of
the Facilities or the Loan Party’s or any Subsidiary’s operations, nor does any
Loan Party or any Subsidiary of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(e)         Hazardous Substances have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf of any
Loan Party or any Subsidiary of any Loan Party, or arising from any Loan Party’s
or any Subsidiary’s operations, in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

 



31



 

(f)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties and their respective
Subsidiaries, threatened, under any Environmental Law to which any Loan Party or
any of its Subsidiaries is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party or any Subsidiary, the
Facilities or the Loan Parties’ or any Subsidiary’s operations.

 

(g)         There has been no release of Hazardous Substances at or from the
Facilities by, or arising from or related to the operations (including disposal)
of, any Loan Party or any Subsidiary in connection with the Facilities or
otherwise in connection with the Loan Parties’ or any Subsidiary’s operations,
in violation of or in amounts or in a manner that could reasonably be expected
to give rise to liability under Environmental Laws.

 

(h)         No Loan Party and no Subsidiary of any Loan Party has any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that, to the knowledge of the Loan Parties and
their respective Subsidiaries, at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances.

 

9.16      Insurance. Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties and
each of their respective Subsidiaries as of the Closing Date (including the
names of all insurers, policy numbers, expiration dates, amounts and types of
coverage, annual premiums, exclusions, deductibles, self-insured retention, and
a description in reasonable detail of any self-insurance program, retrospective
rating plan, fronting arrangement or other risk assumption arrangement involving
any Loan Party). Each Loan Party and each of its Subsidiaries and its properties
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Loan Parties
or such Subsidiaries operate.

 

9.17       Real Property. Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property leased by any
Loan Party, together with the name and mailing address of the lessor of such
property.

 

9.18       Information. All information (excluding projections and forecasts
which are not covered by this Section 9.18), taken as a whole, heretofore or
contemporaneously herewith furnished in writing by the Loan Parties and their
Subsidiaries to Administrative Agent or any Lender for purposes of or in
connection with this Agreement and the transactions contemplated hereby (as
modified or supplemented by other written information so furnished) is, and all
written information hereafter furnished by or on behalf of any Loan Party or any
Subsidiary to Administrative Agent or any Lender pursuant hereto or in
connection herewith will be, true and accurate in every material respect on the
date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading in light of
the circumstances under which made.

 

9.19      Intellectual Property. Each of the Loan Parties and their Subsidiaries
owns or licenses or otherwise has the right to use all material licenses,
permits, patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, copyright applications, franchises,
authorizations, non-governmental licenses and permits, and other intellectual
property rights that are necessary and material for the operation of its
business, without infringement upon or conflict with the rights of any other
Person with respect thereto. Set forth on Schedule 9.19 is a complete and
accurate list as of the Closing Date of all such material licenses, permits,
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, copyright applications, franchises, authorizations,
non-governmental licenses and permits, and other intellectual property rights of
each of the Loan Parties and their Subsidiaries. No slogan or other advertising
device, product, process, method, substance, part, or other material now
employed by any of the Loan Parties and their Subsidiaries infringes upon or
conflicts with any rights owned by any other Person, and no known claim or
litigation regarding any of the foregoing is pending or threatened.

 



32



 

9.20      Location of Bank Accounts. Schedule 9.20 sets forth a complete and
accurate list as of the Closing Date of all deposit, checking, and other bank
accounts, all securities and other accounts maintained with any broker dealer or
other securities intermediary, and all other similar accounts maintained by each
Loan Party, together with a description thereof (including the bank, broker
dealer, or securities intermediary at which each such account is maintained and
the account number and the purpose thereof). Labor Matters. Except as set forth
on Schedule 9.21, no Loan Party and no Subsidiary of any Loan Party is subject
to any labor or collective bargaining agreement. There are no existing or
threatened strikes, lockouts or other labor disputes involving any Loan Party or
any Subsidiary of any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties and each of their respective
Subsidiaries are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

 

9.22       Anti-Terrorism Laws.

 

(a)         No Loan Party and no Subsidiary of any Loan Party (and, to the
knowledge of each Loan Party, no joint venture or Affiliate thereof) is in
violation in any material respects of any United States Requirements of Law
relating to terrorism, sanctions or money laundering (the “Anti-Terrorism
Laws”), including the United States Executive Order No. 13224 on Terrorist
Financing (the “Anti-Terrorism Order”) and the Patriot Act.

 

(b)         No Loan Party and no Subsidiary of any Loan Party (and, to the
knowledge of each Loan Party, no joint venture or Affiliate thereof) (i) is
listed in the annex to, or is otherwise subject to the provisions of, the
Anti-Terrorism Order, (ii) is owned or controlled by, or acting for or on behalf
of, any person listed in the annex to, or is otherwise subject to the provisions
of, the Anti-Terrorism Order, (iii) commits, threatens or conspires to commit or
supports “terrorism” as defined in the Anti-Terrorism Order or (iv) is named as
a “specially designated national and blocked person” in the most current list
published by OFAC.

 



33



 

(c)         No Loan Party and no Subsidiary of any Loan Party (and, to the
knowledge of each Loan Party, no joint venture or Affiliate thereof)
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (b)(i) through (b)(iv) above, (ii) deals in, or otherwise engages in any
transactions relating to, any property or interests in property blocked pursuant
to the Anti-Terrorism Order or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

9.23       No Default. No Default or Event of Default exists or would result
from the incurrence by any Loan Party or any Subsidiary of any Loan Party of any
Obligation or other Debt hereunder or under any other Loan Document on the
Closing Date.

 

9.24       Hedging Agreements. No Loan Party is a party to any Hedging
Agreement.

 

9.25       OFAC. Each Loan Party and each of its Subsidiaries is and will remain
in compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Loan Party
and no Affiliate of a Loan Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

 

9.26       Patriot Act. Loan Parties and each of their Affiliates are in
compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Term Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

 

9.27       Customers and Suppliers. Schedule 9.27 sets forth the complete and
accurate list of (a) the 10 largest customers of the Loan Parties (measured by
aggregate billing on a consolidated basis) during the Fiscal Year most recently
ended, indicating the amount billed to each such customer, and (b) the 10
largest suppliers of materials, products or services to the Loan Parties
(measured by the aggregate amount purchased on a consolidated basis) during the
Fiscal Year most recently ended, indicating the amount purchased from each such
supplier.

 



34



 

9.28       Significant Contracts. The Loan Parties have made available to the
Administrative Agent a true and complete copy of each Significant Contract
requested by the Administrative Agent. No Loan Party is in default in the
performance, observance, or fulfillment of any of the material obligations,
covenants, or conditions contained in any Significant Contract to which it is a
party, except to the extent such defaults could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

9.29       Warrants. The Loan & Backstop Warrants and the Financing Unit
Warrants, and the shares of Common Stock issuable upon exercise thereof, have
been duly authorized by all necessary action on the part of Borrower and no
further consent or action is required by the Borrower, or its Board or
stockholders in connection therewith, other than, in the case of the Financing
Unit Warrants, Stockholder Approval to increase the number of authorized shares
of Common Stock under the Borrower’s Organizational Documents in order to permit
the exercise of the Financing Unit Warrants. Borrower has reserved the number of
shares of Common Stock underlying the Loan & Backstop Warrants to permit the
full exercise of the Loan & Backstop Warrants by HCP-FVA. Buyer shall, subject
to receipt of Stockholder Approval, reserve the number of shares of Common Stock
underlying the Financing Unit Warrants to permit the full exercise of the
Financing Unit Warrants by Lenders. As of the Closing Date, the shares of Common
Stock issuable upon exercise of the Loan & Backstop Warrants and the Financing
Unit Warrants, when so issued in accordance with the terms of the Loan &
Backstop Warrants and the Financing Unit Warrants (as applicable), will be,
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights or Liens with respect to the issuance thereof.  As of the Closing
Date, the Loan & Backstop Warrants and the Financing Unit Warrants (as
applicable) have been, and the shares of Common Stock issuable upon exercise of
the Loan & Backstop Warrants and the Financing Unit Warrants (as applicable)
when so issued in accordance with their terms will be, issued in compliance with
applicable securities laws, rules and regulations.  Borrower confirms that the
Initial Loan & Backstop Warrants issued to HCP-FVA in connection with the
Original Loan (and the shares of Common Stock of Borrower issuable upon exercise
thereof) are not subject to cancellation and shall remain outstanding following
the Closing Date. The capitalization of Borrower assuming (i) the purchase by
HCP-FVA of twenty-five percent (25%) of the Units in the Financing and the
purchase by other Eligible Stockholders of seventy-five percent (75%) of the
Units in the Financing is set forth on Schedule 9.29(A) and (ii) the purchase by
HCP-FVA of seventy-five percent (75%) of the Units in the Financing and no
purchase of Units by other Eligible Stockholders is set forth on Schedule
9.29(B).

 

9.30       No General Solicitation; Certain Fees.  None of the Loan Parties,
their Subsidiaries or their Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D promulgated under the Securities Act) in
connection with the offer or sale of the Loan & Backstop Warrants, the HCP-FVA
Financing Unit Warrants or the Financing.  Except as set forth on Schedule 9.30,
no brokerage or finder’s fees or commissions are or will be payable by any Loan
Party or any of its Subsidiaries to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement (including the issuance of the
Loan & Backstop Warrants and the HCP-FVA Financing Unit Warrants).  Lenders and
Administrative Agent shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section 9.30 that may be due in connection with the
transactions contemplated by this Agreement (including in connection with the
issuance of the Loan & Backstop Warrants and the HCP-FVA Financing Unit
Warrants).  Borrower shall pay, and indemnify and hold harmless Lenders,
Administrative Agent and their respective employees, officers, directors,
agents, and partners, and their respective Affiliates, from and against, all
liabilities, claims, losses, damages, costs (including the costs of preparation
and outside attorney’s fees) and expenses suffered in respect of any such
claimed or existing fees, as such fees and expenses are incurred. All
Obligations provided for in this Section 9.30 shall survive repayment of the
Term Loans, cancellation of the Term Notes, or termination of this Agreement.

 



35



 

9.31       Private Placement. No registration under the Securities Act is
required for the offer and sale by Borrower to HCP-FVA of the Loan & Backstop
Warrants or the HCP-FVA Financing Unit Warrants.

 

9.32       Application of Takeover Protections.  Borrower and the Board (acting
through the independent committee of the Board) have taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Borrower’s Organizational
Documents or the laws of its jurisdiction of incorporation that is or could
become applicable to the Lenders as a result of HCP-FVA, the other Lenders and
Borrower fulfilling their obligations or exercising their rights under the Loan
& Backstop Warrants, the Financing Unit Warrants and/or the Financing, including
without limitation as a result of Borrower’s issuance of the Loan & Backstop
Warrants and the HCP-FVA Financing Unit Warrants to HCP-FVA, the issuance of any
shares of Common Stock issuable upon exercise thereof and the issuance of any
Units or other securities to Lenders or their respective Affiliates pursuant to,
or arising out of, the Financing and/or the HCP Commitment. Borrower has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
Borrower.

 

9.33       Security Interests. The Guaranty and Collateral Agreement creates in
favor of Administrative Agent, for the benefit of Administrative Agent and the
Lenders, a legal, valid, and enforceable security interest (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of a proceeding in equity or at law) in the Collateral
(subject to Permitted Liens). Upon the filing of the UCC-1 financing statements
described in Section 12.1.15, the security interests in and Liens on the
Collateral granted under the Guaranty and Collateral Agreement will be
perfected, first-priority security interests (subject to Permitted Liens) to the
extent such security interests and Liens can be perfected by filing UCC-1
financing statements, and no further recordings or filings are or will be
required in connection with the creation, perfection, or enforcement of those
security interests and Liens, other than (a) the filings of continuation
statements in accordance with applicable law; (b) the recording of the
collateral assignments referred to in the Guaranty and Collateral Agreement in
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, with respect to after-acquired U.S. patent and trademark
applications and registrations and U.S. copyrights; (c) the recordation of
appropriate evidence of the security interest in the appropriate foreign
registry with respect to all foreign intellectual property; or (d) as
contemplated by the Guaranty and Collateral Agreement.

 



36



 

Section 10    AFFIRMATIVE COVENANTS.

 

Until all Obligations hereunder and under the other Loan Documents are paid in
full, Borrower agrees that, unless at any time HCP-FVA shall otherwise expressly
consent in writing, it will, or will cause the other Loan Parties or their
respective Subsidiaries to:

 

10.1      Reports, Certificates and Other Information. Furnish to Administrative
Agent:

 

10.1.1       Annual Report. Promptly when available and in any event within 90
days after the close of each Fiscal Year, (a) a copy of the annual audit report
of Borrower and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of
Borrower and its Subsidiaries as at the end of such Fiscal Year, certified
without an expression of uncertainty regarding the Borrower’s ability to
continue as a going concern and without qualification by independent auditors of
recognized standing selected by Borrower and reasonably acceptable to
Administrative Agent (it being agreed that Borrower’s independent auditor as of
the Closing Date is acceptable to Administrative Agent), together with (i) a
written statement from such accountants to the effect that in making the
examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that caused them to believe that
Loan Parties were not in compliance with any provision of this Agreement insofar
as such provision relates to accounting matters or, if something has come to
their attention that caused them to believe that Loan Parties were not in
compliance with any such provision, describing such non-compliance in reasonable
detail and (ii) a comparison with the budget for such Fiscal Year and a
comparison with the previous Fiscal Year; and (b) a consolidating balance sheet
of Borrower and its Subsidiaries as of the end of such Fiscal Year and
consolidating statement of earnings for Borrower and its Subsidiaries for such
Fiscal Year, certified by a Senior Officer of Borrower.

 

10.1.2       Interim Reports. (a)  Promptly when available and in any event
within 45 days after the end of each Fiscal Quarter, consolidated and
consolidating balance sheets of Borrower and its Subsidiaries as of the end of
such Fiscal Quarter, together with consolidated and consolidating statements of
earnings and consolidated cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Senior Officer of Borrower; (b) promptly
when available and in any event within thirty (30) days after the end of each
month, consolidated and consolidating balance sheets of Borrower and its
Subsidiaries as of the end of such month, together with consolidated and
consolidating statements of earnings for the period beginning with the first day
of such Fiscal Year and ending on the last day of such month, certified by a
Senior Officer of Borrower; and (c) no later than the Thursday of each week,
commencing with the first such date following the Closing Date, a variance
report with respect to the Weekly Budget, showing on a line-by-line basis actual
receipts and disbursements and the total available cash for the last day of the
prior week for the cumulative period since the Closing Date and noting therein
all cumulative variances on a line-by-line basis from the amounts in the Weekly
Budget (the “Variance Report”). The Variance Report shall include explanations
for all material variances and shall be certified by a Senior Officer of
Borrower.

 



37



 

10.1.3      Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
interim statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such statements and signed by a Senior Officer of
Borrower, containing (i) a computation of each of the applicable financial
ratios and restrictions set forth in Section 11.13 and a statement to the effect
that such officer has not become aware of any Default or Event of Default that
has occurred and is continuing or, if there is any such Default or Event of
Default, a description of such Default or Event of Default and the steps, if
any, being taken to cure it and (ii) a certification by Borrower that all of the
representations and warranties set forth in this Agreement and the other Loan
Documents remain true and correct in all material respects as of the date of
such compliance certificate (except for representations and warranties that
speak as to a specific date, in which case such representations and warranties
shall remain true and correct as of such date and except for changes permitted
by this Agreement, including pursuant to the provision of updated Schedules in
accordance with Section 10.1.8).

 

10.1.4      Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of Borrower
filed with the SEC; copies of all registration statements of Borrower filed with
the SEC (other than on Form S-8); and copies of all proxy statements or other
communications made to security holders generally; provided that filing or
furnishing of such report, registration statement, proxy statement or other
communication with the SEC via the EDGAR system shall be deemed to be furnishing
of the same to Administrative Agent.

 

10.1.5      Notice of Default, Litigation and ERISA Matters. Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by Borrower, any other Loan Party or any Subsidiary
affected thereby with respect thereto:

 

(a)         the occurrence of a Default or an Event of Default;

 

(b)         any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by Borrower to Administrative Agent which
has been instituted or, to the knowledge of Borrower, is threatened in writing
against any Loan Party or any Subsidiary of any Loan Party or to which any of
the properties of any thereof is subject that could reasonably be expected to
result in damages in excess of $500,000;

 



38



 

(c)         the institution of any steps by any member of the Controlled Group
or any other Person to terminate any Pension Plan, or the failure of any member
of the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 303(k) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the requirement that any Loan Party
furnish a bond or other security to the PBGC or such Pension Plan, or the
occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of any Loan
Party with respect to any post-retirement welfare benefit plan or other employee
benefit plan of any Loan Party or another member of the Controlled Group, or any
notice that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent; or

 

(d)         any other event (including (i) any violation of, or non-compliance
with, any material requirement of law by any Loan Party or (ii) the enactment or
effectiveness of any law, rule or regulation) which could reasonably be expected
to have a Material Adverse Effect.

 

10.1.6       Management Reports. Promptly upon receipt thereof, copies of all
management reports submitted to Borrower or its Subsidiaries by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of Borrower and its Subsidiaries.

 

10.1.7       Projections; Annual Financial Plan. As soon as practicable, and in
any event not later than the commencement of each Fiscal Year, a preliminary
annual operating plan for the next Fiscal Year (including financial projections
for Borrower and its Subsidiaries for such Fiscal Year with projected quarterly
operating results as well as projected balance sheet and cash flow) prepared in
a manner consistent with past practices including detail not less than provided
to the Administrative Agent prior to the Closing Date and such other detail as
reasonably requested by the Administrative Agent, accompanied by a certificate
of a Senior Officer of Borrower on behalf of Borrower to the effect that
(a) such projections were prepared by Borrower in good faith, (b) Borrower has a
reasonable basis for the assumptions contained in such projections, (c) such
projections have been prepared in accordance with such assumptions, and (d) in
the case of a final annual operating plan, the Board has approved such annual
operating plan. The preliminary annual operating plan including projections
delivered pursuant to this Section 10.1.7 shall be deemed to be final upon the
earlier to occur of (x) the Board has approved such annual operating plan or (y)
the last day of February of such Fiscal Year; provided that in any event such
annual operating plan will be provided to Administrative Agent not later than 10
days of Board approval.

 



39



 

10.1.8       Updated Schedule. Contemporaneously with the furnishing of each
annual audit report pursuant to Section 10.1.1 and within five (5) Business Days
following a written request from the Administrative Agent (which written request
will not be made more frequently than twice each year absent the occurrence and
continuance of an Event of Default), an updated version of Schedules 9.17, 9.19
and 9.27 showing information as of the date of such audit report or written
request, as applicable (it being agreed and understood that this requirement
shall be in addition to the other notice and delivery requirements set forth
herein).

 

10.1.9       Additional Reports. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of interim
statements pursuant to (a) Section 10.1.2(a), (i) a Deferred Revenue Report,
(ii) Earnings Report and (iii) a reporting package, in form and substance
mutually acceptable to Borrower and Administrative Agent, containing the
following information with respect to the Borrower and its Subsidiaries:
billings; bookings; backlog; annual recurring revenue; annual contract value and
total contract value; and renewals in $ amounts and as a percentage of the
available to renew pool; and (b) Section 10.1.2(b), copies of bank statements
for the accounts listed in Section 10.10.

 

10.1.10      Other Information. Promptly from time to time, such other
information (including, without limitation, business or financial data, reports,
appraisals and projections) concerning the Loan Parties and each of their
Subsidiaries, their properties or business, as any Lender or Administrative
Agent may reasonably request.

 

10.2      Books, Records and Inspections. Keep, and cause each other Loan Party
and each of their respective Subsidiaries to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party and each of their respective Subsidiaries to permit, at any reasonable
time and with reasonable notice (or at any time without notice if an Event of
Default exists), any Lender or Administrative Agent or any representative or
agent thereof to inspect the properties and operations of the Loan Parties and
their Subsidiaries; and permit, and cause each other Loan Party and each
Subsidiary to permit, at any reasonable time and with reasonable notice (or at
any time without notice if an Event of Default exists), any Lender or
Administrative Agent or any representative or agent thereof to visit any or all
of its offices, to discuss its financial matters with its officers and its
independent auditors (and Borrower hereby authorizes such independent auditors
to discuss such financial matters with any Lender or Administrative Agent or any
representative or agent thereof), and to examine (and, at the expense of the
Loan Parties, photocopy extracts from) any of its books or other records; and
permit, and cause each other Loan Party and each of their respective
Subsidiaries to permit, at any reasonable time and with reasonable notice (or at
any time without notice if an Event of Default exists), Administrative Agent and
its representatives and agents to inspect the Inventory and other tangible
assets of the Loan Parties and each of their Subsidiaries, to perform appraisals
of the equipment of the Loan Parties and each of their Subsidiaries, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts and any other collateral. All such
inspections or audits by any Lender or Administrative Agent or any
representative or agent thereof shall be at Borrower’s expense.

 



40



 

10.3       Maintenance of Property; Insurance.

 

(a)         Keep, and cause each other Loan Party and each of their respective
Subsidiaries to keep, all property useful and necessary in the business of the
Loan Parties and each of their respective Subsidiaries in good working order and
condition, ordinary wear and tear excepted.

 

(b)         Maintain, and cause each other Loan Party and each of their
respective Subsidiaries to maintain, with responsible insurance companies, such
insurance coverage as may be required by any law or governmental regulation or
court decree or order applicable to it and such other insurance, to such extent
and against such hazards and liabilities, as is customarily maintained by
companies similarly situated (including, without limitation, business
interruption insurance in an amount not less than as maintained on the Closing
Date, but which shall insure against all risks and liabilities of the type
identified on Schedule 9.16 and shall have insured amounts no less than, and
deductibles no higher than, those set forth on such schedule); and, upon request
of Administrative Agent or any Lender, furnish to Administrative Agent or such
Lender original or electronic copies of policies evidencing such insurance, and
a certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Loan Parties and each of their respective
Subsidiaries. Borrower shall cause each issuer of an insurance policy to provide
Administrative Agent with an endorsement (i) showing Administrative Agent as
loss payee with respect to each policy of property or casualty insurance and
naming Administrative Agent as an additional insured with respect to each policy
of liability insurance, (ii) providing that 30 days’ notice will be given to
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to Administrative Agent.
Borrower shall, and shall cause each other Loan Party to, execute and deliver to
Administrative Agent a collateral assignment, in form and substance satisfactory
to Administrative Agent, of each business interruption insurance policy
maintained by any Loan Party.

 

(c)        UNLESS BORROWER PROVIDES ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT WITHIN A COMMERCIALLY REASONABLE
PERIOD FOLLOWING THE WRITTEN REQUEST OF ADMNISTRATIVE AGENT FOR SUCH EVIDENCE,
ADMINISTRATIVE AGENT MAY PURCHASE INSURANCE AT BORROWER’S EXPENSE TO PROTECT
ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS
INSURANCE MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE
THAT ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST
ANY LOAN PARTY IN CONNECTION WITH THE COLLATERAL. BORROWER MAY LATER CANCEL ANY
INSURANCE PURCHASED BY ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING
ADMINISTRATIVE AGENT WITH EVIDENCE THAT LOAN PARTIES HAVE OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR THE
COLLATERAL, BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

 



41



 

10.4       Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply,
and cause each other Loan Party and each of their respective Subsidiaries to
comply, with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party to ensure, that no
person who owns a controlling interest in or otherwise controls a Loan Party is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the OFAC, Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act and anti-money laundering laws and regulations and
(d) pay, and cause each other Loan Party to pay, prior to delinquency, all taxes
and other governmental charges against it or any of its property, as well as
claims of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require any Loan Party to pay any such tax
or charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any collateral, such contest proceedings shall stay the
foreclosure of such Lien or the sale of any portion of the collateral to satisfy
such claim.

 

10.5       Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

 

10.6       Use of Proceeds. Use the proceeds of the Term Loans solely for
working capital purposes, for Capital Expenditures and for other general
business purposes; and not use or permit any proceeds of any Term Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

 



42



 

10.7       Employee Benefit Plans.

 

(a)         Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.

 

(b)         Make, and cause each other member of the Controlled Group to make,
on a timely basis, all required contributions to any Multiemployer Pension Plan.

 

(c)         Not, and not permit any other member of the Controlled Group to
(i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

 

10.8       Environmental Matters.

 

(a)         If any release or threatened release or other disposal of Hazardous
Substances shall occur or shall have occurred on any of the Facilities or any
other assets of any Loan Party or any Subsidiary of any Loan Party, Borrower
shall, or shall cause the applicable Loan Party or the applicable Subsidiary of
such Loan Party to, cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, Borrower shall, and shall cause each other Loan Party and each of
their respective Subsidiaries to, comply with any Federal or state judicial or
administrative order requiring the performance at any of the Facilities of any
Loan Party or any Subsidiary of any Loan Party of activities in response to the
release or threatened release of a Hazardous Substance. To the extent that the
transportation, handling, storage, generation, treatment or disposal of
Hazardous Substances is permitted by this Agreement, Borrower shall, and shall
cause each other Loan Party and each of their respective Subsidiaries to comply
with Environmental Laws in all such activities and to dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

 

(b)         Borrower shall comply in all material respects with the requirements
of all federal, state, and local Environmental Laws applicable to the Loan
Parties and each of their respective Subsidiaries or the Facilities; notify the
Administrative Agent promptly in the event of any spill, release or disposal of
Hazardous Substances on, or hazardous waste pollution or contamination
affecting, the Facilities in material violation of applicable Environmental Laws
of which a Loan Party has actual knowledge; forward to the Administrative Agent
promptly any written notices relating to such matters received from any
Governmental Authority; and pay when due any fine or assessment against the
Facilities arising under Environmental Laws, provided, that the Loan Parties and
each of their respective Subsidiaries shall not be required to pay any such fine
or assessment so long as the validity thereof shall be diligently contested in
good faith by appropriate proceedings and they shall have set aside on their
books reasonable reserves (in accordance with GAAP) with respect to any such
fine or assessment so contested; and provided further that, in any event,
payment of any such fine or assessment shall be made before any of the
Facilities shall be subjected to a Lien or be seized or sold in satisfaction
thereof.

 



43



 

(c)         Borrower shall promptly notify the Administrative Agent upon
becoming aware of any fact or change in circumstances that would be expected to
cause any of the representations and warranties contained in Section 9.15 to
cease to be true in all material respects for any time before the Closing Date.

 

10.9       Further Assurances. Take, and cause each other Loan Party and each
Subsidiary of any Loan Party to take, such actions as are necessary or as
Administrative Agent or the Required Lenders may reasonably request from time to
time to ensure that the Obligations of each Loan Party under the Loan Documents
are secured by a first priority perfected Lien in favor of Administrative Agent
(subject to Permitted Liens) on substantially all of the assets of Borrower and
each Loan Party (as well as all Capital Securities of each domestic Subsidiary,
all Capital Securities of each first-tier foreign Subsidiary that is not a CFC,
and with respect to any first-tier foreign Subsidiary that is a CFC, 100% of all
non-voting Capital Securities and 65% of all voting Capital Securities) and
guaranteed by each Loan Party (including, immediately upon the acquisition or
creation thereof (or such longer period as the Administrative Agent may provide
in its sole discretion), any Subsidiary acquired or created after the Closing
Date), in each case as Administrative Agent may determine, including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements, opinions of counsel and other
documents, in each case in form and substance reasonably satisfactory to
Administrative Agent, and the filing or recording of any of the foregoing,
(b) the delivery of certificated securities and other Collateral with respect to
which perfection is obtained by possession, and (c) with respect to any real
property acquired by any Loan Party after the Closing Date, the delivery within
thirty (30) days after the date such real property was acquired (or such longer
period as the Administrative Agent may provide in its sole discretion) of each
of the Real Estate Documents with respect to such real property requested in
writing by Administrative Agent in its sole discretion.

 

10.10      Accounts. Unless Administrative Agent otherwise consents in writing,
in order to facilitate Administrative Agent’s and the Lenders’ maintenance and
monitoring of their security interests in the Collateral, maintain all of their
deposit accounts and securities accounts with an institution that has entered
into a control agreement with Administrative Agent and the applicable Loan Party
granting “control” (as defined in the UCC) of such accounts to Administrative
Agent and otherwise in form and substance satisfactory to Administrative Agent.

 

10.11      Post-Closing Covenants. Borrower shall satisfy the requirements
and/or provide to the Administrative Agent each of the documents, instruments,
agreements and information set forth on Schedule 10.11, in form and substance
acceptable to the Administrative Agent, on or before the date specified for such
requirement in such Schedule or such later date to be determined by the
Administrative Agent in its sole discretion, each of which shall be completed or
provided in form and substance satisfactory to the Administrative Agent.

 



44



 

10.12      Stockholder Approval.

 

(a)         Borrower shall use its commercially reasonable efforts to obtain, as
soon as practicable (but in no event later than June 1, 2018), the approval of
its stockholders to amend its Organizational Documents to increase the number of
authorized shares of its Common Stock in order to permit the exercise of the
HCP-FVA Financing Unit Warrants and any Financing Unit Warrants to be issued to
other Eligible Stockholders in connection with the Financing (the “Stockholder
Approval”). Prior to the record date for any Company stockholders meeting held
in connection with the Stockholder Approval, HCP-FVA agrees to exercise any Loan
& Backstop Warrants and any Financing Unit Warrants for which the Company has
sufficient authorized capital and will vote the Common Stock it receives upon
such exercise in favor of the proposals set forth in the preceding sentence.

 

(b)         In furtherance of the obligations of Borrower under Section
10.12(a), (i) by the Closing Date, the Board shall adopt proper resolutions
authorizing the actions set forth in Section 10.12(a) above, (ii) the Board
shall recommend and Borrower shall otherwise use its commercially reasonable
efforts to promptly and duly obtain Stockholder Approval, including, without
limitation, by filing any required proxy materials with the SEC and any
applicable trading market on which the Common Stock is listed, by delivering
proxy materials to its stockholders in furtherance thereof as soon as
practicable thereafter, by soliciting proxies from its stockholders in
connection therewith in the same manner as all other management proposals in
such proxy statement and having all management-appointed proxy-holders vote
their proxies in favor of such proposals to carry out such resolutions and (iii)
within three (3) Business Days of obtaining such Stockholder Approval, take all
actions necessary to effectuate the actions set forth in Section 10.12(a) above.
If Borrower does not obtain Stockholder Approval at the first meeting (the
“First Meeting”), the Borrower shall in addition to satisfying clauses (i), (ii)
and (iii) as contemplated above, call a special meeting of its stockholders as
soon as reasonably practicable but in no event later than ninety (90) days
following the First Meeting to seek Stockholder Approval (and of any subsequent
meeting if Stockholder Approval is not obtained at such subsequent meeting).

 

10.13      Financing. Promptly seek to consummate the Financing with Eligible
Stockholders within the time frame set forth on Schedule 10.13 hereto (or such
other time frame as agreed to by Borrower and HCP-FVA). The consummation of the
financing with any eligible stockholders and the purchase of Units by such
Eligible Stockholders shall be on terms and conditions, and subject to
documentation, that are acceptable to each of Borrower and HCP-FVA and, in any
event, consistent with the procedures set forth on Schedule 10.13 hereto.

 

Section 11    NEGATIVE COVENANTS

 

Until all Obligations hereunder and under the other Loan Documents are paid in
full, Borrower agrees that, unless at any time HCP-FVA shall otherwise expressly
consent in writing, it will:

 



45



 

11.1      Debt. Not, and not permit any other Loan Party or any Subsidiary of
any Loan Party to, create, incur, assume or suffer to exist any Debt, except:

 

(a)         Obligations under this Agreement and the other Loan Documents
(including Incremental Loans incurred in accordance with Section 2.2);

 

(b)         Debt secured by Liens permitted by Section 11.2(c), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $200,000;

 

(c)         Debt existing on the Closing Date and described on Schedule 11.1 and
any extension, renewal or refinancing thereof so long as the principal amount
thereof is not increased or the maturity thereof shortened; and

 

(d)         any non-convertible Debt from a standard commercial lender in an
amount not to exceed, at any time, eighty percent (80%) of the Company’s
accounts receivable, provided that the Obligations are repaid in full and such
Indebtedness is otherwise permitted under the terms of the Series A Preferred
Stock Purchase Agreement dated September 16, 2013 by and between the Borrower
and Hale Capital.

 

11.2      Liens. Not, and not permit any other Loan Party or any Subsidiary of
any Loan Party to, create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a)         Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed;

 

(b)         Liens existing on the Closing Date and described on Schedule 11.2;

 

(c)         subject to the limitation set forth in Section 11.1(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased for the Capital Leases described on Schedule 11.2), and (ii) Liens
that constitute purchase money security interests on any property securing debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that any such Lien attaches to such property within 20
days of the acquisition thereof and attaches solely to the property so acquired;

 

(d)         Liens in connection with any Debt permitted under Section 11.1; and

 

(e)         Liens arising under the Loan Documents.

 

Notwithstanding anything contained herein to the contrary, no Loan Party shall
create or permit to exist any Lien on (x) any real or personal properties,
assets or rights of whatsoever nature (whether now owned or hereafter acquired)
of any foreign Subsidiary, or (y) any Capital Securities issued by any foreign
Subsidiary (other than Liens arising under the Loan Documents).

 



46



 

11.3      Operating Leases. Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties and their Subsidiaries (on a consolidated basis) to exceed, during the
entire term of all such Operating Leases, the aggregate amount of $1,000,000.

 

11.4      Restricted Payments. Not, and not permit any other Loan Party or any
Subsidiary of any Loan Party to, (a) make any distribution to any holders of its
Capital Securities (other than any dividends on the Series A Preferred Stock
paid in kind), (b) purchase or redeem any of its Capital Securities, (c) pay any
management fees, transaction-based fees or similar fees to any of its equity
holders or any Affiliate thereof, (d) make any redemption, prepayment (whether
mandatory or optional), defeasance, repurchase or any other payment in respect
of any Debt or (e) set aside funds for any of the foregoing, except that any
Loan Party or any Subsidiary of any Loan Party may declare and pay dividends to
any Loan Party or any domestic Wholly-Owned Subsidiary of any Loan Party.

 

11.5      Mergers, Consolidations, Sales. Not, and not permit any other Loan
Party or any Subsidiary of any Loan Party to (a) be a party to any merger or
consolidation, (b) sell, transfer, dispose of, convey or lease any of its assets
or Capital Securities (including the sale of Capital Securities of any
Subsidiary) except for (x) sales of inventory in the ordinary course of business
and (y) the issuance of Capital Securities of the Borrower that does not result
in, or constitute, a Change of Control, or (c) license or dispose of any
intellectual property other than non-exclusive licenses of intellectual property
of any Loan Party in the ordinary course of business (for the avoidance of doubt
licenses to a competitor of the Loan Parties shall be deemed outside of the
ordinary course of business), provided, that each such license in clause (c)
does not materially impair the value of such intellectual property as collateral
for the Obligations, except for (i) any such merger, consolidation, sale,
transfer, conveyance, lease or assignment of or by any domestic Wholly-Owned
Subsidiary into any Loan Party or any domestic Wholly-Owned Subsidiary of any
Loan Party; and (ii) any such purchase or other acquisition (x) by a Loan Party
of the assets or Capital Securities of any Loan Party or any domestic
Wholly-Owned Subsidiary of any Loan Party, or (y) by a foreign Subsidiary of any
Loan Party of the assets or Capital Securities of another foreign Subsidiary of
any Loan Party.

 

11.6      Modification of Organizational Documents. Not permit the
Organizational Documents of any Loan Party or any of their respective
Subsidiaries to be amended or modified in any way which could reasonably be
expected to (a) reduce in any manner the rights of any Loan Party to the
Collateral or of the Administrative Agent or the Lender under this Agreement or
(b) otherwise adversely affect the rights, remedies or interests of the
Administrative Agent or the Lenders.

 

11.7      Transactions with Affiliates. Not, and not permit any other Loan Party
or any of their respective Subsidiaries to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates (other than the Loan Parties), except for (a) transactions that are
in the ordinary course of Borrower’s business, which is on terms which are no
less favorable than are obtainable from any Person which is not one of its
Affiliates or (b) any transactions with Affiliates existing on the Closing Date
that are listed on Schedule 1 attached to this Agreement.

 



47



 

11.8      Unconditional Purchase Obligations. Not, and not permit any other Loan
Party or any of their Subsidiaries to, enter into or be a party to any contract
for the purchase of materials, supplies or other property or services if such
contract requires that payment be made by it regardless of whether delivery is
ever made of such materials, supplies or other property or services.

 

11.9      Inconsistent Agreements. Not, and not permit any other Loan Party or
any of their Subsidiaries to, enter into any agreement containing any provision
which would (a) be violated or breached by any borrowing by Borrower hereunder
or by the performance by any Loan Party of any of its Obligations hereunder or
under any other Loan Document, (b) prohibit any Loan Party or any of its
Subsidiaries from granting to Administrative Agent and the Lenders, a Lien on
any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (x) pay dividends
or make other distributions to Borrower or any other Subsidiary, or pay any Debt
owed to Borrower or any other Subsidiary, (y) make loans or advances to any Loan
Party or (z) transfer any of its assets or properties to any Loan Party, other
than (i) customary restrictions and conditions contained in agreements relating
to the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (ii) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt and
(iii) customary provisions in leases and other contracts restricting the
assignment thereof.

 

11.10    Business Activities; Issuance of Equity. Not, and not permit any other
Loan Party or any Subsidiary to, engage in any line of business other than the
businesses engaged in on the date hereof and businesses reasonably related
thereto. Not, and not permit any Loan Party to liquidate or dissolve or permit,
allow or suffer to occur a Change of Control. Not, and not permit any Loan Party
(other than Borrower) or any Subsidiary to, issue any Capital Securities other
than any issuance by a Loan Party or any Subsidiary to another Loan Party or any
Subsidiary in accordance with Section 11.4.

 

11.11     Investments. Not, and not permit any other Loan Party or any
Subsidiary to, make or permit to exist any Investment in any other Person (other
than any Loan Party or any domestic Wholly-Owned Subsidiary of any Loan Party),
except the following:

 

(a)         Cash Equivalent Investments;

 

(b)         Investments made with the prior written consent of the
Administrative Agent; and

 

(c)         Investments existing as of the Closing Date and listed on
Schedule 11.11;

 



48



 

provided that any Investment which when made complies with the requirements of
the definition of the term Cash Equivalent Investment may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements.

 

11.12     Change in Structure. Not, and not permit any Loan Party to, without at
least thirty (30) days’ prior written notice to Administrative Agent, change:
(a) its or any of their respective Subsidiaries’ Fiscal Year, (b) the chief
executive office of any Loan Party, (c) the jurisdiction of organization of any
Loan Party, (d) the organizational structure or type of any Loan Party, (e) the
legal name of any Loan Party or (f) any organizational number (if any) assigned
by the jurisdiction of organization of each Loan Party.

 

11.13      Financial Covenants.

 

11.13.1    Weekly Budget Variance. Until the consummation of the Financing with
Eligible Stockholders (other than HCP-FVA) on the terms and conditions set forth
in Section 10.13 and Schedule 10.13 hereto, permit a variance in the cumulative
net cash flow of Borrower on a consolidated basis to be, at any time, more than
ten percent (10%) less than the amounts set forth in the Weekly Budget (measured
weekly upon delivery of the Variance Report).

 

11.13.2    Minimum Cash. Not permit the cash denominated in Dollars (which is
held by the Loan Parties in compliance with the terms in Section 10.10 of this
Agreement in a deposit account in the United States) plus all accounts
receivable that have been outstanding for less than 90 days at any time to be
less than $2,000,000.

 

11.14     Cancellation of Debt. Not, and not permit any other Loan Party or any
of their respective Subsidiaries to, cancel any claim or debt owing to it,
except for reasonable consideration or in the ordinary course of business.

 

11.15     Transfer to Foreign Subsidiaries. Borrower shall not, and shall not
permit any of the Loan Parties to, sell, transfer, assign (by operation of law
or otherwise), distribute, loan, advance, invest or otherwise dispose of, any
money, assets or property in or to any foreign Subsidiary.

 

11.16     Compliance with Laws. Borrower shall not, and shall not permit any of
the Loan Parties or any of their respective Subsidiaries, to fail to comply with
the laws, regulations and executive orders referred to in Sections 9.25 and
9.26.

 

11.17     Maintenance and Hosted Service Agreements. The Loan Parties and their
Subsidiaries shall not without the prior written consent of the Administrative
Agent in each case, solicit or otherwise incent customers or others to
accelerate any payments which were not currently due under any maintenance
agreement, service agreement, statement of work, master service agreement,
hardware agreement, hosted service agreement, license agreement, or contract.

 



49



 

Section 12    EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Term Loan on the Closing Date is
subject to the satisfaction of the following conditions precedent:

 

12.1       Conditions Precedent to the Closing Date. The effectiveness of this
Agreement, and the obligation of the Lenders to make the Term Loans, are, in
addition to the conditions precedent specified in Section 12.2, subject to
satisfaction of the following conditions precedent (and the date on which all
such conditions precedent have been satisfied or waived in writing by
Administrative Agent and the Lenders is called the “Closing Date”), it being
agreed that the request by Borrower for the making of the initial Term Loan on
the Closing Date will be deemed to constitute a representation and warranty by
Borrower that the conditions precedent set forth in this Section 12.1 will be
satisfied at the time of the making of that Term Loan unless waived in writing
by Administrative Agent:

 

12.1.1    Agreement, Term Notes and other Loan Documents. Administrative Agent
has received the following, each duly executed and dated as of the Closing Date
(or any earlier date satisfactory to Administrative Agent), in form and
substance satisfactory to Administrative Agent: (a) this Agreement; (b) to the
extent requested by any Lender, one or more Notes made payable to that Lender;
(c) the Guaranty and Collateral Agreement, together with all instruments,
transfer powers, and other items required to be delivered in connection with the
Guaranty and Collateral Agreement and subject to Section 10.11; and (d) subject
to Section 10.11, all other Loan Documents.

 

12.1.2     Authorization Documents. For each Loan Party, Administrative Agent
has received the following, each in form and substance reasonably satisfactory
to Administrative Agent: such Person’s (a) charter (or similar formation
document), certified by the appropriate governmental authority; (b) good
standing certificates in its state of incorporation (or formation) and in each
other state where the failure to maintain such standing could reasonably be
expected to result in a Material Adverse Effect or as otherwise requested by
Administrative Agent; (c) bylaws (or similar governing document);
(d) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (which certifies that Administrative Agent and each Lender may
conclusively rely on until formally advised by a like certificate of any changes
in any such certificate), all certified by its secretary or an assistant
secretary (or similar officer) as being in full force and effect without
modification.

 

12.1.3     Consents, etc. Administrative Agent has received certified copies of
all documents evidencing any necessary corporate or partnership action, consents
and governmental approvals (if any) required for the execution, delivery and
performance by the Loan Parties of the documents referred to in this Section 12.

 

12.1.4     Letter of Direction. Administrative Agent has received a letter of
direction containing funds flow information with respect to the proceeds of the
Term Loans on the Closing Date, duly executed and dated as of the Closing Date,
in form and substance satisfactory to Administrative Agent.

 



50



 

12.1.5     [Reserved].

 

12.1.6     Perfection Certificate. Subject to Section 10.11, Administrative
Agent has received a Perfection Certificate completed and executed by each Loan
Party.

 

12.1.7     [Reserved].

 

12.1.8     [Reserved].

 

12.1.9     Opinions of Counsel. Administrative Agent has received opinions of
counsel for each Loan Party, each duly executed and dated as of the Closing
Date, in form and substance satisfactory to Administrative Agent.

 

12.1.10   Insurance. Subject to Section 10.11, Administrative Agent has received
evidence of the existence of insurance required to be maintained pursuant to
Section 10.3(b), together with evidence that Administrative Agent has been named
as a lender’s loss payee and an additional insured on all related insurance
policies.

 

12.1.11   Payment of Fees. Administrative Agent has received, or shall receive,
substantially concurrently with the funding of the Term Loans on the Closing
Date, payment of all accrued and unpaid Lender Expenses incurred through the
Closing Date, including without limitation, the Expense Deposit, up to the
Expense Cap.

 

12.1.12   Solvency Certificate. Administrative Agent has received a solvency
certificate in form and substance satisfactory to Administrative Agent executed
by a Senior Officer of Borrower.

 

12.1.13   Approvals. No injunction or temporary restraining order shall have
been issued by any governmental authority or any proceeding pending in any court
or before any arbitrator or other Governmental Authority that prohibits or seeks
to prohibit this Agreement.

 

12.1.14   Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) termination of all agreements relating thereto
and the release of Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section
11.2), and (c) such other Uniform Commercial Code termination statements as
Administrative Agent may reasonably request.

 

12.1.15   Filings, Registrations and Recordings. Administrative Agent shall have
received each document (including Uniform Commercial Code financing statements)
required by the Collateral Documents or under law or reasonably requested by
Administrative Agent to be filed, registered or recorded in order to create in
favor of Administrative Agent, for the benefit of the Lenders, a perfected Lien
on the collateral described therein, prior to any other Liens (subject only to
Liens permitted pursuant to Section 11.2), in proper form for filing,
registration or recording.

 



51



 

12.1.16   Closing Certificate, Consents and Permits. Administrative Agent has
received a certificate, in form and substance satisfactory to Administrative
Agent, executed by an officer of Borrower on behalf of Borrower certifying the
matters set forth in Section 12.2 and certain other matters requested by the
Administrative Agent as of the Closing Date.

 

12.1.17   Weekly Budget. Administrative Agent shall have received and been
reasonably satisfied with a rolling weekly detailed budget of the Loan Parties
through the second fiscal quarter of 2018, including information on a line item
basis as to (1) projected cash receipts, (2) projected disbursements (including
ordinary course operating expenses and restructuring expenses, one-time expenses
and capital expenditures) and (3) projected net working capital (“Weekly
Budget”).

 

12.1.18    No Material Adverse Change. There shall not have occurred since the
Original Closing Date, any developments or events which individually or in the
aggregate with other such circumstances has had or could reasonably be expected
to have a Material Adverse Effect.

 

12.1.19    Investment Documents. The Administrative Agent shall have received
confirmation of ownership and capital structure of the Loan Parties and be
satisfied with the constituent documents of the Loan Parties and related
investment agreements. HCP-FVA shall have received (i) the HCP-FVA Financing
Unit Warrants, in the form of Exhibit D, for the purchase of Common Stock of
Borrower and (ii) the Closing Date Loan & Backstop Warrants.

 

12.1.20    [Reserved].

 

12.1.21    [Reserved].

 

12.1.22    Other. Such other documents as Administrative Agent or any Lender may
reasonably request.

 

12.2       Conditions Precedent to each Loan. Both before and after giving
effect to the borrowing of the Term Loans, the following statements shall be
true and correct and certified to the Administrative Agent in a certificate
signed by a duly authorized representative of Borrower:

 

(a)         the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date);

 



52



 

(b)         no Default or Event of Default shall have then occurred and be
continuing; and

 

(c)         the Loan Parties shall be in compliance on a pro forma basis with
the financial covenants set forth in Section 11.13 computed using the financial
information for the most recently ended month or Fiscal Quarter, whichever is
applicable, for which information is available.

 

Section 13    EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1       Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

13.1.1    Non-Payment of the Term Loans, etc. Default in the payment when due of
the principal of any Term Loan; or default, and continuance thereof for three
(3) Business Days, in the payment when due of any interest by any Loan Party; or
default and continuance thereof for five (5) Business Days of any other
Obligation payable by any Loan Party hereunder or under any other Loan Document.

 

13.1.2    Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party or any Subsidiary of any Loan Party in
an aggregate amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $50,000 and such default
shall (a) consist of the failure to pay such Debt when due, whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require any Loan Party
or any Subsidiary of any Loan Party to purchase or redeem such Debt or post cash
collateral in respect thereof) prior to its expressed maturity.

 

13.1.3    Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party or any Subsidiary of any Loan Party with respect to any
material purchase or lease of goods or services where such default, singly or in
the aggregate with all other such defaults, could reasonably be expected to have
a Material Adverse Effect.

 

13.1.4    Bankruptcy, Insolvency, etc. Any Loan Party or any Subsidiary of any
Loan Party becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or any Loan Party or any
Subsidiary of any Loan Party applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Loan Party or
such Subsidiary or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or any Subsidiary of any Loan Party or for a substantial part of the
property of any thereof and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of any Loan Party or any Subsidiary of any Loan Party, and
if such case or proceeding is not commenced by such Loan Party or such
Subsidiary, it is consented to or acquiesced in by such Loan Party or such
Subsidiary, or remains for 60 days undismissed; or any Loan Party or any
Subsidiary of any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

 



53



 

13.1.5    Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1, 10.2,
10.3(b), 10.5, 10.6, 10.12 and does not cure such failure or neglect within ten
(10) days after the occurrence thereof, (b) failure by any Loan Party to comply
with or to perform any covenant set forth in Section 11; or (c) failure by any
Loan Party to comply with or to perform any other provision of this Agreement or
any other Loan Document (and not constituting an Event of Default under any
other provision of this Section 13) and continuance of such failure described in
this clause (b) for thirty (30) days.

 

13.1.6    Representations; Warranties. Any representation or warranty made by
any Loan Party or any Subsidiary of any Loan Party herein or any other Loan
Document is breached or is false or misleading in any material respect, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party or any Subsidiary of any Loan Party to
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

 

13.1.7     Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $100,000;
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; (c) the Unfunded Liability
exceeds twenty percent of the Total Plan Liability; or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that Borrower or any member of the Controlled Group have incurred on the date of
such withdrawal) exceeds $100,000.

 

13.1.8     Judgments. Final judgments which exceed an aggregate of $100,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) shall be rendered against any Loan Party or
any Subsidiary of any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 10 days after
entry or filing of such judgments.

 

13.1.9     Invalidity of Loan Documents, etc. Any provision of any Loan Document
or any provision of any Loan & Backstop Warrants or Financing Unit Warrants, at
any time after its execution and delivery and for any reason (other than, in the
case of the Loan Documents, satisfaction in full of all Obligations) shall cease
to be in full force and effect; or any Loan Party or any Subsidiary of any Loan
Party (or any Person by, through or on behalf of any Loan Party or any
Subsidiary of any Loan Party) shall contest in any manner the validity, binding
nature or enforceability of any Loan Document, Loan & Backstop Warrant or
Financing Unit Warrant; or any Loan Party or any Subsidiary of any Loan Party
(or any Person by, through or on behalf of any Loan Party or any Subsidiary of
any Loan Party) shall deny that it has any or further liability or obligation
under any Loan Document, Loan & Backstop Warrant or Financing Unit Warrant or
purports to revoke, terminate or rescind any provision of any Loan Document or
any Loan & Backstop Warrant or Financing Unit Warrant.

 



54



 

13.1.10    Public Company Failure. Borrower’s SEC reporting obligations under
the Securities Exchange Act of 1934, as amended, are terminated.

 

13.1.11    Material Adverse Effect. The occurrence of any event having a
Material Adverse Effect.

 

13.1.12    Cessation of Business. If any Collateral is attached, seized, levied
on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in ten (10) days or if any Loan Party or any
Subsidiary is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business or if a judgment
or other claim becomes a Lien on any of the Collateral, or if a notice of lien,
levy or assessment is filed against any of the Collateral by any government
agency and not paid within ten (10) days after any Loan Party receives notice.

 

13.1.13    Collateral. The Guaranty and Collateral Agreement ceases to create a
valid and perfected first priority Lien on and security interest in a material
portion of the Collateral, subject to Permitted Liens.

 

13.1.14    Change of Control. There occurs any Change of Control.

 

13.2      Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of Borrower, the Term Loans and all other
Obligations hereunder shall become immediately due and payable, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Administrative Agent may (and, upon the
written request of the Required Lenders shall) declare all or any part of the
Term Loans and all other Obligations hereunder to be due and payable, whereupon
the Term Loans and other Obligations hereunder shall become immediately due and
payable, all without presentment, demand, protest or notice of any kind.
Administrative Agent shall promptly advise Borrower of any such declaration, but
failure to do so shall not impair the effect of such declaration.

 

13.3       Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
provider shall be deemed to authorize) Administrative Agent, based upon the
instruction of the Required Lenders, to Credit Bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (and the Loan Parties shall approve Administrative Agent as a
qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Administrative Agent, based upon the instruction of the Required
Lenders, under any provisions of the Uniform Commercial Code, as part of any
sale or investor solicitation process conducted by any Loan Party, any interim
receiver, receiver, receiver and manager, administrative receiver, trustee,
agent or other Person pursuant or under any insolvency laws; provided, however,
that (i) the Required Lenders may not direct Administrative Agent in any manner
that does not treat each of the Lenders equally, without preference or
discrimination, in respect of consideration received as a result of the Credit
Bid, (ii) the acquisition documents shall be commercially reasonable and contain
customary protections for minority holders, such as, among other things,
anti-dilution and tag-along rights, (iii) the exchanged debt or equity
securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations).

 



55



 

For purposes of the preceding sentence, the term “Credit Bid” shall mean, an
offer submitted by Administrative Agent (on behalf of the Lender group), based
upon the instruction of the Required Lenders, to acquire the property of any
Loan Party or any portion thereof in exchange for and in full and final
satisfaction of all or a portion (as determined by Administrative Agent, based
upon the instruction of the Required Lenders) of the claims and Obligations
under this Agreement and other Loan Documents.

 

Section 14    THE AGENT.

 

14.1     Appointment and Authorization. Each Lender hereby irrevocably (subject
to Section 14.9) appoints, designates and authorizes Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Administrative Agent shall not have any
duty or responsibility except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in other Loan Documents with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

14.2     Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 



56



 

14.3     Exculpation of Administrative Agent. None of Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of Borrower, or any officer thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of Borrower or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. Administrative Agent shall not be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower or any of
Borrower’s Subsidiaries or Affiliates.

 

14.4     Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify Administrative Agent against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender. For purposes of determining
compliance with the conditions specified in Section 12, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 

14.5     Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify the Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Event of Default or Default as
may be requested by the Required Lenders in accordance with Section 13; provided
that unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default or
Default as it shall deem advisable or in the best interest of the Lenders.

 



57



 

14.6       Credit Decision. Each Lender acknowledges that Administrative Agent
has not made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by Administrative Agent to any Lender
as to any matter, including whether Administrative Agent has disclosed material
information in its possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties, and made its own decision to enter into this Agreement and to extend
credit to Borrower hereunder. Each Lender also represents that it will,
independently and without reliance upon Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by Administrative
Agent, Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of Borrower which may come into the possession of
Administrative Agent.

 

14.7       Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of Borrower and without limiting the obligation of Borrower to
do so), according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs and Taxes) incurred by Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Administrative Agent
is not reimbursed for such expenses by or on behalf of Borrower. The undertaking
in this Section shall survive repayment of the Term Loans, cancellation of the
Term Notes, any foreclosure under, or modification, release or discharge of, any
or all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Administrative Agent.

 



58



 

14.8       Administrative Agent in Individual Capacity. HCP-FVA and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though HCP-FVA were not Administrative Agent hereunder
and without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, HCP-FVA or its Affiliates may receive information
regarding Borrower or its Affiliates (including information that may be subject
to confidentiality obligations in favor of Borrower or such Affiliate) and
acknowledges that Administrative Agent shall be under no obligation to provide
such information to them. With respect to their Term Loans (if any), HCP-FVA and
its Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though HCP-FVA were not Administrative
Agent, and the terms “Lender” and “Lenders” include HCP-FVA and its Affiliates,
to the extent applicable, in their individual capacities.

 

14.9       Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Default or Event of Default exists) the consent of Borrower (which shall not
be unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent, Administrative Agent may
appoint, after consulting with the Lenders and Borrower, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.5 and
15.17 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

14.10     Collateral Matters. Each Lender authorizes and directs Administrative
Agent to enter into the other Loan Documents for the benefit of Lenders. Each
Lender hereby agrees that, except as otherwise set forth herein, any action
taken by Administrative Agent or Required Lenders in accordance with the
provisions of this Agreement or the other Loan Documents, and the exercise by
the Administrative Agent or Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all Lenders. Administrative Agent is hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender to take any action with respect to any
Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to this Agreement and
the other Loan Documents. The Lenders irrevocably authorize Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by Administrative Agent under any Collateral Document (i) upon payment
in full of all Term Loans and all other outstanding obligations of Borrower
hereunder; (ii) constituting property sold or to be sold or disposed of as part
of or in connection with any disposition permitted hereunder (including the
release of any guarantor); or (iii) subject to Section 15.1, if approved,
authorized or ratified in writing by the Required Lenders; or (b) to subordinate
its interest in any Collateral to any holder of a Lien on such Collateral which
is permitted by Section 11.2(c)(i) or (c)(ii) (it being understood that
Administrative Agent may conclusively rely on a certificate from Borrower in
determining whether the Debt secured by any such Lien is permitted by
Section 11.1(b)). Upon request by Administrative Agent at any time, the Lenders
will confirm in writing Administrative Agent’s authority to release, or
subordinate its interest in, particular types or items of Collateral pursuant to
this Section 14.10.

 



59



 

14.11     Restriction on Actions by Lenders. Each Lender agrees that it shall
not, without the express written consent of Administrative Agent, and shall,
upon the written request of Administrative Agent (to the extent it is lawfully
entitled to do so), set off against the Obligations, any amounts owing by such
Lender to a Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by
Administrative Agent, take or cause to be taken, any action, including the
commencement of any legal or equitable proceedings to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Agreement or the other Loan Documents. All enforcement
actions under this Agreement and the other Loan Documents against the Loan
Parties or any third party with respect to the Obligations or the Collateral may
only be taken by Administrative Agent (at the direction of the Required Lenders
or as otherwise permitted in this Agreement) or by its agents at the direction
of Administrative Agent.

 

14.12     Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, Administrative Agent (irrespective of whether the principal of
any Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and

 



60



 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5, 15.5 and 15.17.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

14.13     Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

Section 15    GENERAL.

 

15.1       Waiver; Amendments. No delay on the part of Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by the Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment, modification, waiver
or consent shall (a) extend or increase the Term Loan Commitment of any Lender
without the written consent of such Lender, (b) extend the date scheduled for
payment of any principal (excluding mandatory prepayments) of or interest on the
Term Loans or any fees payable hereunder without the written consent of each
Lender directly affected thereby, (c) reduce the principal amount of any Term
Loan, the rate of interest thereon or any fees payable hereunder, without the
consent of each Lender directly affected thereby; or (d) release any guarantor
from its obligations under the Guaranty and Collateral Agreement, other than as
part of or in connection with any disposition permitted hereunder, or all or any
substantial part of the Collateral granted under the Collateral Documents
(except as permitted by Section 14.9), change the definition of Required
Lenders, any provision of this Section 15.1, any provision of Section 13.3 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case set forth in this clause
(d), the written consent of all Lenders. No provision of Sections 6.1.2 or 6.2
with respect to the timing or application of mandatory prepayments of the Term
Loans shall be amended, modified or waived without the consent of the Required
Lenders. No provision of Section 14 or other provision of this Agreement
affecting Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of Administrative Agent.

 



61



 

Notwithstanding the foregoing, this agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, Administrative Agent
and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

 

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as Administrative Agent is not a
Non-Consenting Lender, Administrative Agent and/or a Person or Persons
reasonably acceptable to Administrative Agent shall have the right to purchase
from such Non-Consenting Lenders, and such Non-Consenting Lenders agree that
they shall, upon Administrative Agent’s request, sell and assign to
Administrative Agent and/or such Person or Persons, all of the Term Loans of
such Non-Consenting Lenders for an amount equal to the principal balance of all
such Term Loans held by such Non-Consenting Lenders and all accrued interest,
fees, expenses and other amounts then due with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

 

15.2      Confirmations. Borrower and each holder of a Term Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to Administrative Agent)
the aggregate unpaid principal amount of the Term Loans then outstanding under
such Term Note.

 

15.3       Notices. All notices hereunder shall be in writing (including
facsimile transmission) and shall be sent to the applicable party at its address
shown on Annex B or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three (3) Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received. Administrative Agent shall be entitled to rely
on telephonic instructions from any person that Administrative Agent in good
faith believes is an authorized officer or employee of Borrower, and Borrower
shall hold Administrative Agent and each other Lender harmless from any loss,
cost or expense resulting from any such reliance.

 



62



 

15.4       Computations. Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if Borrower notifies Administrative
Agent that Borrower wishes to amend any covenant in Sections 10 or 11.13 (or any
related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if Administrative Agent
notifies Borrower that the Required Lenders wish to amend Sections 10 or 11.13
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and the Required Lenders.

 

15.5       Costs, Expenses and Taxes. Each Loan Party, jointly and severally
agrees to pay on demand all reasonable out-of-pocket costs and expenses of
Administrative Agent (including Attorney Costs and any Taxes) in connection with
the preparation, execution, delivery and administration (including perfection
and protection of any Collateral) of this Agreement, the other Loan Documents
and all other documents provided for herein or delivered or to be delivered
hereunder or in connection herewith (including any amendment, supplement or
waiver to any Loan Document), whether or not the transactions contemplated
hereby or thereby shall be consummated (“Lender Expenses”), and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by Administrative Agent and each Lender after an Event of Default in
connection with the collection of the Obligations or the enforcement of this
Agreement the other Loan Documents or any such other documents or during any
workout, restructuring or negotiations in respect thereof. The Loan Parties
shall have deposited $5,000 with Administrative or its Affiliates prior to the
Closing Date, which amount shall be credited against the Lender Expenses. The
Loan Parties shall pay to Administrative Agent the following expenses promptly
following receipt of invoices: (i) Lender Expenses constituting legal fees and
travel up to $200,000 (the “Expense Cap”), plus costs associated with security
interest filings (including with the United States Patent and Trademark Office),
(ii) Lender Expenses incurred in connection with the Financing with Eligible
Stockholders in accordance with Section 10.13 hereof, including any amendments
to this Agreement or the Certificate of Designations for the Series A Preferred
Stock incurred in connection therewith or as contemplated by Schedule 10.13 and
(iii) Lender Expenses in connection with the enforcement of Administrative
Agent’s rights and remedies with respect to (x) the collection of any
Obligations, (y) the enforcement or collection of the Collateral or (z) any
provision of this Agreement or any other Loan Document. The Expense Cap is
inclusive of amounts reimbursed to Agent in connection with the closing of the
Original Loan.

 

In addition, each Loan Party agrees to pay, and to save Administrative Agent and
the Lenders harmless from all liability for, any fees of Borrower’s auditors in
connection with any reasonable exercise by Administrative Agent and the Lenders
of their rights pursuant to Section 10.2. All Obligations provided for in this
Section 15.5 shall survive repayment of the Term Loans, cancellation of the Term
Notes, or termination of this Agreement.

 



63



 

15.6       Assignments; Participations.

 

15.6.1     Assignments. (a) Any Lender may at any time assign to one or more
Persons (any such Person, an “Assignee”) all or any portion of such Lender’s
Term Loans and Term Loan Commitments, with the prior written consent of
Administrative Agent and Borrower (which consent of Borrower shall not be
unreasonably withheld or delayed), provided, however, consent of Borrower shall
not be required (x) for an assignment by a Lender to a Lender or an Affiliate of
a Lender or an Approved Fund, or, or (y) during the existence of a Default or an
Event of Default. Except as Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $100,000 or, if less,
the remaining Term Loan Commitment and Term Loans held by the assigning Lender.
Borrower and Administrative Agent shall be entitled to continue to deal solely
and directly with such Lender in connection with the interests so assigned to an
Assignee until Administrative Agent shall have received and accepted an
effective assignment agreement in substantially the form of Exhibit C hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500 (which shall not be
required in connection with any assignment of a portion of HCP-FVA’s Term Loans
in connection with the consummation of the Financing in accordance with Section
10.13 and Schedule 10.13 hereto). No assignment may be made to any Person if at
the time of such assignment Borrower would be obligated to pay any greater
amount under Sections 7.6 or 8 to the Assignee than Borrower is then obligated
to pay to the assigning Lender under such Sections (and if any assignment is
made in violation of the foregoing, Borrower will not be required to pay such
greater amounts). Any attempted assignment not made in accordance with this
Section 15.6.1 shall be treated as the sale of a participation under
Section 15.6.2. Borrower shall be deemed to have granted its consent to any
assignment requiring its consent hereunder unless Borrower has expressly
objected to such assignment within three Business Days after notice thereof.

 

(b)         From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Administrative Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a Term
Note in the principal amount of the Assignee’s Pro Rata Share of the Assignee’s
Term Loans (and, as applicable, a Term Note in the principal amount of the Term
Loans retained by the assigning Lender). Each such Term Note shall be dated the
effective date of such assignment. Upon receipt by Administrative Agent of such
Term Note(s), the assigning Lender shall return to Borrower any prior Term Note
held by it.

 



64



 

(c)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

15.6.2     Participations. Subject to the prior written approval of the
Administrative Agent, any Lender may at any time sell to one or more Persons
participating interests in its Term Loans, Term Loan Commitments or other
interests hereunder (any such Person, a “Participant”). In the event of a sale
by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder shall remain unchanged for all purposes, (b) Borrower and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by Borrower shall be determined as if such Lender had not sold
such participation and shall be paid directly to such Lender. No Participant
shall have any direct or indirect voting rights hereunder except with respect to
any event described in Section 15.1 expressly requiring the unanimous vote of
all Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. Borrower agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with the Lenders, and the Lenders agree to share with each
Participant, as provided in Section 7.5. Borrower also agrees that each
Participant shall be entitled to the benefits of Section 7.6 or 8 as if it were
a Lender (provided that on the date of the participation no Participant shall be
entitled to any greater compensation pursuant to Section 7.6 or 8 than would
have been paid to the participating Lender on such date if no participation had
been sold and that each Participant complies with Section 7.6(d) as if it were
an Assignee).

 

15.7       Register. Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Term Loan
Commitment of each Lender from time to time and whether such Lender is the
original Lender or the Assignee. No assignment shall be effective unless and
until the Assignment Agreement is accepted and registered in the Register. All
records of transfer of a Lender’s interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the Term Loans.
Administrative Agent shall not incur any liability of any kind with respect to
any Lender with respect to the maintenance of the Register.

 

15.8       GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 



65



 

15.9       Confidentiality; Non-Public Information.

 

15.9.1 As required by federal law and Administrative Agent’s policies and
practices, Administrative Agent may need to obtain, verify, and record certain
customer identification information and documentation in connection with opening
or maintaining accounts, or establishing or continuing to provide services.
Administrative Agent and each Lender agree to use commercially reasonable
efforts (no lesser than the efforts Administrative Agent or such Lender applies
to maintain the confidentiality of its own confidential information) to maintain
as confidential all confidential information provided to them by any Loan Party,
except that Administrative Agent and each Lender may disclose such information
(a) to Persons employed or engaged by Administrative Agent or such Lender or
such Lender’s Affiliates or Approved Funds in evaluating, approving, structuring
or administering the Term Loans and the Term Loan Commitments, provided that,
all such Persons shall be bound by obligations of confidentiality in respect of
such information no less restrictive than this Section 15.9; (b) to any assignee
or participant or potential assignee or participant that has agreed to comply
with the covenant contained in this Section 15.9 (and any such assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any federal or state regulatory authority or examiner
or by applicable law (including securities laws), or any insurance industry
association, or as reasonably believed by Administrative Agent or such Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Administrative Agent’s or such Lender’s
counsel, is required by law; (e) in connection with the exercise of any right or
remedy under the Loan Documents or in connection with any litigation to which
Administrative Agent or such Lender is a party; (f) to any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender; (g) to
any Affiliate of Administrative Agent, or any Lender who may provide Bank
Products to the Loan Parties, provided that, all such Persons shall be bound by
obligations of confidentiality in respect of such information no less
restrictive than this Section 15.9; (h) to Lender’s independent auditors and
other professional advisors as to which such information has been identified as
confidential; or (i) that ceases to be confidential through no fault of
Administrative Agent or any Lender. In the case of any disclosure under Sections
15.9.1(c), (d), (e) and (f), Administrative Agent and such Lender will provide
Borrower, to the extent not prohibited by law, with reasonably prompt notice
thereof so that Borrower may seek, at Borrower’s sole expense, an appropriate
protective order or other remedy or waive compliance, in whole or in part, with
the terms of this Section 15.9, and Administrative Agent and such Lender will
reasonably cooperate with Borrower, at Borrower’s expense, with respect thereto.
Notwithstanding the foregoing, Borrower consents to the publication by
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements. If any provision of any confidentiality agreement, non-disclosure
agreement or other similar agreement between Borrower and Lender conflicts with
or contradicts this Section 15.9 with respect to the treatment of confidential
information, this section shall supersede all such prior or contemporaneous
agreements and understandings between the parties.

 



66



 

15.9.2 The Loan Parties hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder and (b) certain of the Lenders may have
personnel who do not wish to receive material non-public information (“MNPI”)
with respect to the Loan Parties or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Loan Parties hereby agree that by publicly filing such information with the SEC,
then Administrative Agent, the Lenders shall be entitled to treat such
information as not containing any MNPI for purposes of United States federal and
state securities laws.

 

15.9.3 If any Lender has elected to abstain from receiving MNPI concerning the
Loan Parties or their Affiliates, such Lender acknowledges that, notwithstanding
such election, Administrative Agent and/or the Loan Parties will, from time to
time, make available syndicate-information (which may contain MNPI) as required
by the terms of this Agreement, or in the course of administering the Term
Loans, to the credit contact(s) identified for receipt of such information on
the Lender's administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender's compliance policies and Contractual Obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or hereby agrees to
promptly (and in any event within one (1) Business Day) provide such a contact
to Administrative Agent and the Loan Parties upon request therefor by
Administrative Agent or the Loan Parties. Notwithstanding such Lender's election
to abstain from receiving MNPI, such Lender acknowledges that if such Lender
chooses to communicate with Administrative Agent, it assumes the risk of
receiving MNPI concerning the Loan Parties or their Affiliates.

 

15.10     Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Loan
Parties and rights of Administrative Agent and the Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.

 

15.11     Nature of Remedies. All Obligations of the Loan Parties and rights of
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 



67



 

15.12     Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the Loan
Parties of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Administrative Agent or the
Lenders.

 

15.13     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

 

15.14     Successors and Assigns. This Agreement shall be binding upon Borrower,
the Lenders and Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of Borrower, the Lenders and
Administrative Agent and the successors and assigns of the Lenders and
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Loan
Party may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of Administrative Agent and each
Lender.

 

15.15     Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

 

15.16     Customer Identification – USA Patriot Act Notice. Each Lender and
HCP-FVA (for itself and not on behalf of any other party) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or HCP-FVA, as
applicable, to identify the Loan Parties in accordance with the Act.

 

15.17     INDEMNIFICATION BY LOAN PARTIES. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE TERM LOAN COMMITMENTS PROVIDED HEREUNDER, BORROWER
HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, APPROVED FUNDS AND
AGENTS OF ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (a) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (b) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED AT ANY TIME BY ANY LOAN PARTY, (c) ANY
VIOLATION, OBLIGATION OR LIABILITY PURSUANT TO ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY AT ANY
TIME OR THE OPERATIONS CONDUCTED THEREON, (d) THE INVESTIGATION, CLEANUP OR
REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE
PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS
SUBSTANCES OR OTHERWISE BE LIABLE UNDER ENVIRONMENTAL LAWS, (e) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY ANY OF THE LENDER PARTIES, (f) THE ISSUANCE BY BORROWER OF THE LOAN
& BACKSTOP WARRANTS OR THE FINANCING UNIT WARRANTS OR ANY COMMON STOCK ISSUABLE
UPON EXERCISE THEREOF OR THE CONSUMMATION OF THE FINANCING OR (g) ANY BREACH OF
ANY REPRESENTATION, WARRANTY OR COVENANT BY ANY LOAN PARTY OF THIS AGREEMENT
(INCLUDING SECTION 9.30 HEREOF) OR ANY OTHER LOAN DOCUMENT, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH LOAN PARTY
HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION
OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE
LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT
OF THE TERM LOANS, CANCELLATION OF THE TERM NOTES, ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.

 



68



 

15.18     Nonliability of Lenders. The relationship between Borrower on the one
hand and the Lenders and Administrative Agent on the other hand shall be solely
that of borrower and lender. Neither Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and Administrative Agent
and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Neither Administrative Agent nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. Borrower agrees, on behalf of itself and each other Loan Party, that
neither Administrative Agent nor any Lender shall have liability to any Loan
Party (whether sounding in tort, contract or otherwise) for losses suffered by
any Loan Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND BORROWER ON BEHALF OF
ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE
FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE).
Each Loan Party acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

 



69



 

15.19     FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 



70



 

15.20     WAIVER OF JURY TRIAL. EACH LOAN PARTY, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

[SIGNATURE PAGES FOLLOW]

 



71



 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

BORROWER:

FALCONSTOR SOFTWARE, INC., a Delaware corporation







        By: /s/ Patrick McClain   Name: Patrick McClain   Title: EVP and Chief
Financial Officer 

 

GUARANTOR:

 

FALCONSTOR, INC., a Delaware corporation

  By: /s/ Patrick McClain   Name: Patrick McClain   Title: EVP and Chief
Financial Officer         FALCONSTOR AC, INC., a Delaware corporation        
By: /s/ Patrick McClain   Name: Patrick McClain   Title: EVP and Chief Financial
Officer

 

ADMINISTRATIVE AGENT

HCP-FVA, LLC, as Administrative Agent

        By: Hale Capital Partners, LP         By: /s/ Martin Hale, Jr.   Name:
Martin Hale, Jr.   Title: Chief Executive Officer

 



Signature Page to
Credit Agreement



 

LENDER:

HCP-FVA, LLC, as Lender


        By: Hale Capital Partners, LP         By: /s/ Martin Hale, Jr.   Name:
Martin Hale, Jr.   Title: Chief Executive Officer

 



Signature Page to
Credit Agreement



 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

Term Loan

Commitment

Pro Rata

  Share*/ 

HCP-FVA, LLC $3,000,000 100% TOTALS $3,000,000 100%

 

*/ Carry out to nine decimal places.

 



Annex A to Credit Agreement



 

ANNEX B

 

ADDRESSES FOR NOTICES

 

BORROWER:

 

FalconStor Software, Inc.

2 Huntington Quadrangle

Melville, New York 11747

Attention: Patrick S. McClain,

Email: patrick.mcclain@falconstor.com

 

With a copy to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Kenneth Schlesinger, Esq.

E-Mail: kschlesinger@olshanlaw.com

Telephone: 212-451-2252

Facsimile: 212-451-2222

 

ADMINISTRATIVE AGENT:

 

HCP-FVA, LLC, as Administrative Agent

c/o Hale Capital Partners, LP

17 State Street, Suite 3230
New York, NY 10004

Attention: Martin M. Hale, Jr.

E-Mail: martin@halefunds.com

Telephone:

Facsimile: 212-751-1201

 

With a mandatory copy to:

 

Greenberg Traurig, P.A.

401 E. Las Olas Boulevard, Suite 2000

Fort Lauderdale, FL 33301

Attention: Mathew B. Hoffman, Esq.

E-Mail: hoffmanma@gtlaw.com

Telephone: 954-768-8203

Facsimile: 954-759-5532

 

Annex B to Credit Agreement